Exhibit 10.1

 

Execution Copy

 

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

KINGSBRIDGE CAPITAL LIMITED

 

and

 

BIOSANTE PHARMACEUTICALS INC.

 

dated as of December 15, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE OF COMMON STOCK

 

5

 

 

Section 2.1

 

Purchase and Sale of Stock

 

5

 

Section 2.2

 

Closing

 

5

 

Section 2.3

 

Registration Statement and Prospectus

 

6

 

Section 2.4

 

Warrant

 

6

 

Section 2.5

 

Blackout Shares

 

6

 

ARTICLE III

 

DRAW DOWN TERMS

 

6

 

 

Section 3.1

 

Draw Down Notice

 

6

 

Section 3.2

 

Number of Shares

 

6

 

Section 3.3

 

Limitation on Draw Downs

 

6

 

Section 3.4

 

Trading Cushion

 

7

 

Section 3.5

 

Settlement

 

7

 

Section 3.6

 

Delivery of Shares; Payment of Draw Down Amount.

 

7

 

Section 3.7

 

Failure to Deliver Shares

 

8

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

8

 

 

Section 4.1

 

Organization, Good Standing and Power

 

9

 

Section 4.2

 

Authorization; Enforcement

 

9

 

Section 4.3

 

Capitalization

 

9

 

Section 4.4

 

Issuance of Shares

 

10

 

Section 4.5

 

No Conflicts

 

10

 

Section 4.6

 

Commission Documents, Financial Statements

 

11

 

Section 4.7

 

No Material Adverse Change

 

12

 

Section 4.8

 

No Undisclosed Liabilities

 

12

 

Section 4.9

 

No Undisclosed Events or Circumstances

 

12

 

Section 4.10

 

Actions Pending

 

13

 

Section 4.11

 

Compliance with Law

 

13

 

Section 4.12

 

Certain Fees

 

13

 

Section 4.13

 

Disclosure

 

13

 

Section 4.14

 

Material Non-Public Information

 

13

 

Section 4.15

 

Exemption from Registration; Valid Issuances

 

13

 

Section 4.16

 

Form S-3 Eligibility

 

14

 

Section 4.17

 

No General Solicitation or Advertising in Regard to this Transaction

 

14

 

Section 4.18

 

No Integrated Offering

 

14

 

Section 4.19

 

Acknowledgment Regarding Investor’s Purchase of Shares

 

14

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

 

15

 

 

Section 5.1

 

Organization and Standing of the Investor

 

15

 

Section 5.2

 

Authorization and Power

 

15

 

Section 5.3

 

No Conflicts

 

15

 

Section 5.4

 

Financial Capability

 

16

 

Section 5.5

 

Information

 

16

 

Section 5.6

 

Trading Restrictions

 

16

 

Section 5.7

 

Statutory Underwriter Status

 

16

 

Section 5.8

 

Not an Affiliate

 

17

 

Section 5.9

 

Manner of Sale

 

17

 

Section 5.10

 

Prospectus Delivery

 

17

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

17

 

 

Section 6.1

 

Securities Compliance

 

17

 

Section 6.2

 

Reservation of Common Stock

 

17

 

Section 6.3

 

Registration and Listing

 

18

 

Section 6.4

 

Registration Statement

 

18

 

Section 6.5

 

Compliance with Laws

 

18

 

Section 6.6

 

Other Financing

 

19

 

Section 6.7

 

Prohibited Transactions

 

19

 

Section 6.8

 

Corporate Existence

 

20

 

Section 6.9

 

Non-Disclosure of Non-Public Information

 

20

 

Section 6.10

 

Notice of Certain Events Affecting Registration; Suspension of Right to Request
a Draw Down

 

20

 

Section 6.11

 

Amendments to the Registration Statement

 

20

 

Section 6.12

 

Prospectus Delivery

 

21

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

 

21

 

 

Section 7.1

 

Accuracy of the Company’s Representations and Warranties

 

21

 

Section 7.2

 

Performance by the Company

 

22

 

Section 7.3

 

Compliance with Law

 

22

 

Section 7.4

 

Effective Registration Statement

 

22

 

Section 7.5

 

No Knowledge

 

22

 

Section 7.6

 

No Suspension

 

22

 

Section 7.7

 

No Injunction

 

22

 

Section 7.8

 

No Proceedings or Litigation

 

22

 

Section 7.9

 

Sufficient Shares Registered for Resale

 

23

 

Section 7.10

 

Warrant

 

23

 

Section 7.11

 

Opinion of Counsel

 

23

 

Section 7.12

 

Accuracy of Investor’s Representation and Warranties

 

23

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION

 

23

 

 

Section 8.1

 

Term

 

23

 

Section 8.2

 

Other Termination

 

23

 

Section 8.3

 

Effect of Termination

 

24

 

ARTICLE IX

 

INDEMNIFICATION

 

24

 

 

Section 9.1

 

Indemnification

 

24

 

Section 9.2

 

Notification of Claims for Indemnification

 

25

 

ARTICLE X

 

MISCELLANEOUS

 

27

 

 

Section 10.1

 

Fees and Expenses

 

27

 

Section 10.2

 

Reporting Entity for the Common Stock

 

27

 

Section 10.3

 

Brokerage

 

28

 

Section 10.4

 

Notices

 

29

 

Section 10.5

 

Assignment

 

30

 

Section 10.6

 

Amendment; No Waiver

 

30

 

Section 10.7

 

Entire Agreement

 

30

 

Section 10.8

 

Severability

 

30

 

Section 10.9

 

Title and Subtitles

 

31

 

Section 10.10

 

Counterparts

 

31

 

Section 10.11

 

Choice of Law

 

31

 

Section 10.12

 

Specific Enforcement, Consent to Jurisdiction

 

31

 

Section 10.13

 

Survival

 

31

 

Section 10.14

 

Publicity

 

32

 

Section 10.15

 

Further Assurances

 

32

 

iii

--------------------------------------------------------------------------------


 

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
the 15th day of December, 2008, by and between Kingsbridge Capital Limited, an
entity organized and existing under the laws of the British Virgin Islands,
whose business address is P.O. Box 1075, Elizabeth House, 9 Castle Street, St.
Helier, Jersey, Channel Islands (the “Investor”), and BioSante Pharmaceuticals
Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $25 million worth of shares of Common Stock (as defined
below); and

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and

 

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Common Stock issued and sold to
the Investor under this Agreement and issuable under the Warrant (as defined
below), upon the terms and subject to the conditions set forth therein; and

 

WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 300,000 shares of Common Stock, upon the terms and subject to the conditions
set forth therein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Blackout Amount” shall have the meaning assigned to such term in the
Registration Rights Agreement.

 

“Blackout Shares” shall have the meaning assigned to such term in the
Registration Rights Agreement.

 

“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.

 

“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.

 

--------------------------------------------------------------------------------


 

“Closing Date” shall have the meaning assigned to such term in Section 2.2
hereof.

 

“Closing Price” as of any particular day shall mean the closing price per share
of the Common Stock as reported by the Principal Market on such day.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commission Documents” shall have the meaning assigned to such term in
Section 4.6 hereof.

 

“Commitment Period” means the period commencing on the Effective Date and
expiring on the earliest to occur of (i) the date on which the Investor shall
have purchased Shares pursuant to this Agreement for an aggregate purchase price
equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) the date occurring
twenty-four (24) months from the Effective Date.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

 

“Condition Satisfaction Date” shall have the meaning assigned to such term in
Article VII hereof.

 

“Damages” means any loss, claim, damage, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
costs and reasonable expenses of expert witnesses and investigation).

 

“Draw Down” shall have the meaning assigned to such term in Section 3.1 hereof.

 

“Draw Down Amount” means the actual dollar amount of a Draw Down paid to the
Company.

 

“Draw Down Discount Price” means (i) 86% of the VWAP on any Trading Day during a
Draw Down Pricing Period when the VWAP equals or exceeds $1.15 but is less than
or equal to $2.75, (ii) 88% of the VWAP on any Trading Day during the Draw Down
Pricing Period when VWAP exceeds $2.75 but is less than or equal to $6.75,
(iii) 90% of the VWAP on any Trading Day during the Draw Down Pricing Period
when VWAP exceeds $6.75 but is less than or equal to $11.00, or (iv) 92% of the
VWAP on any Trading Day during the Draw Down Pricing Period when VWAP exceeds
$11.00.

 

“Draw Down Notice” shall have the meaning assigned to such term in Section 3.1
hereof.

 

“Draw Down Pricing Period” shall mean, with respect to each Draw Down, a period
of eight (8) consecutive Trading Days beginning on the first Trading Day
specified in a Draw Down Notice.

 

“DTC” shall mean the Depository Trust Company, or any successor thereto.

 

2

--------------------------------------------------------------------------------


 

“Effective Date” means the first Trading Day immediately following the date on
which the Registration Statement is declared effective by the Commission.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Merger or Sale” shall have the meaning assigned to such term in the
Warrant.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer.

 

“Make Whole Amount” shall have the meaning specified in Section 3.7.

 

“Market Capitalization” means, as of any Trading Day, the product of (i) the
closing sale price of the Common Stock as reported by Bloomberg L.P. using the
AQR function and (ii) the number of outstanding shares of Common Stock as
reported by Bloomberg L.P. using the DES function.

 

“Material Adverse Effect” means any effect that is not negated, corrected, cured
or otherwise remedied within a reasonable period of time on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement, the Registration Rights
Agreement or the Warrant in any material respect; provided, however, that none
of the following shall individually constitute a “Material Adverse Effect”: 
(i) the effects of conditions or events that are generally applicable to the
capital, financial, banking or currency markets or the biotechnology or
pharmaceutical industries; (ii) the effects of conditions or events that are
reasonably expected to occur in the Company’s ordinary course of business (such
as, by way of example only, failed clinical trials, serious adverse events
involving the Company’s product candidates or products, delays in product
development or commercial launch, unfavorable regulatory determinations,
difficulties in generating product sales or involving collaborators or
intellectual property disputes); (iii) any changes or effects resulting from the
announcement or consummation of the transactions contemplated by this Agreement,
including, without limitation, any changes or effects associated with any
particular Draw Down, and (iv) changes in the market price of the Common Stock.

 

“Maximum Commitment Amount” means the lesser of (i) $25 million in aggregate
Draw Down Amounts or (ii) 5,405,840 shares of Common Stock (as adjusted for
stock splits, stock combinations, stock dividends and recapitalizations that
occur on or after the date of this Agreement) minus the number of Blackout
Shares, if any, delivered to the Investor under the Registration Rights
Agreement; provided, however, that the Maximum Commitment Amount shall not
exceed under any circumstances that number of shares of Common Stock that the
Company may issue pursuant to this Agreement and the transactions contemplated
hereby without (a) breaching the Company’s obligations under the rules and
regulations of the Principal

 

3

--------------------------------------------------------------------------------


 

Market or (b) obtaining stockholder approval under the applicable rules and
regulations of the Principal Market (notwithstanding that such approval may have
been obtained).

 

“Maximum Draw Down Amount” means the lesser of:  (i)(w) 1.5% of the Market
Capitalization as of the date the applicable Draw Down Notice is given if such
Market Capitalization is equal to or greater than $325 million, (x) 1.0% of the
Market Capitalization as of the date the applicable Draw Down Notice is given if
such Market Capitalization is equal to or greater than $180 million but less
than $325 million, (y) 0.5% of the Market Capitalization as of the date the
applicable Draw Down Notice is given if such Market Capitalization is equal to
or greater than $35 million but less than $180 million or (z) zero if the Market
Capitalization as of the date the applicable Draw Down Notice is given is less
than $35 million and (ii) $5 million.

 

“Permitted Transaction” shall have the meaning assigned to such term in
Section 6.6 hereof.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
government or political subdivision or an agency or instrumentality thereof.

 

“Principal Market” means the NASDAQ Capital Market, the NASDAQ Global Select
Market, the NASDAQ Global Market, the American Stock Exchange or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 6.7 hereof.

 

“Prospectus” as used in this Agreement means the prospectus in the form included
in the Registration Statement, as supplemented from time to time pursuant to
Rule 424(b) of the Securities Act.

 

“Registrable Securities” means (i) the Shares, (ii) the Warrant Shares, and
(iii) any Common Stock issued or issuable with respect to any of the Shares or
Warrant Shares while such Shares or Warrant Shares are Registrable Securities by
way of exchange, stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise (including, for the avoidance of doubt, any Blackout
Shares issued pursuant to the Registration Rights Agreement).  As to any
particular Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (w) the Registration Statement has been declared
effective by the Commission and such Registrable Securities have been disposed
of pursuant to the Registration Statement, (x) such Registrable Securities have
been sold under circumstances under which all of the applicable conditions of
Rule 144 (or any similar provision then in force) under the Securities Act
(“Rule 144”) are met, (y) such time as such Registrable Securities have been
otherwise transferred to holders who may trade such shares without restriction
under the Securities Act, and the Company has delivered a new certificate or
other evidence of ownership for such securities not bearing a restrictive legend
or (z) in the opinion of counsel to the Company such Registrable Securities may
be sold without

 

4

--------------------------------------------------------------------------------


 

registration and without any time, volume or manner limitations pursuant to
Rule 144 (or any similar provision then in effect) under the Securities Act.

 

“Registration Rights Agreement” shall have the meaning set forth in the recitals
of this Agreement.

 

“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.

 

“Regulation D” shall have the meaning set forth in the recitals of this
Agreement. “Section 4(2)” shall have the meaning set forth in the recitals of
this Agreement.

 

“Securities Act” shall have the meaning set forth in the recitals of this
Agreement.

 

“Settlement Date” shall have the meaning assigned to such term in Section 3.5
hereof.

 

“Shares” means the shares of Common Stock of the Company that are and/or may be
purchased hereunder.

 

“Trading Day” means any day other than a Saturday or a Sunday on which the
Principal Market is open for trading in equity securities.

 

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during each Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg, L.P. using the AQR function.

 

“Warrant” shall have the meaning set forth in the recitals of this Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable to the Investor upon
exercise of the Warrant.

 


ARTICLE II
PURCHASE AND SALE OF COMMON STOCK


 


SECTION 2.1      PURCHASE AND SALE OF STOCK.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY SHALL TO THE EXTENT IT
ELECTS TO MAKE DRAW DOWNS IN ACCORDANCE WITH ARTICLE III HEREOF, ISSUE AND SELL
TO THE INVESTOR AND THE INVESTOR SHALL PURCHASE COMMON STOCK FROM THE COMPANY
FOR AN AGGREGATE (IN DRAW DOWN AMOUNTS) OF UP TO THE MAXIMUM COMMITMENT AMOUNT,
CONSISTING OF PURCHASES BASED ON DRAW DOWNS IN ACCORDANCE WITH ARTICLE III
HEREOF.


 

Section 2.2      Closing.  In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down.  The execution and delivery of this Agreement (the
“Closing”) shall take place at the offices of Stroock & Stroock & Lavan LLP, 180
Maiden Lane, New York, NY 10038 at 5:00 p.m. local time on December 15th,


 


5

--------------------------------------------------------------------------------



 


2008, OR AT SUCH OTHER TIME AND PLACE (INCLUDING, WITHOUT LIMITATION, BY WAY OF
FACSIMILE EXCHANGE OF DOCUMENTS FROM DIFFERENT LOCATIONS) OR ON SUCH DATE AS THE
INVESTOR AND THE COMPANY MAY AGREE UPON (THE “CLOSING DATE”).  EACH PARTY SHALL
DELIVER AT OR PRIOR TO THE CLOSING ALL DOCUMENTS, INSTRUMENTS AND WRITINGS
REQUIRED TO BE DELIVERED AT THE CLOSING BY SUCH PARTY PURSUANT TO THIS
AGREEMENT.


 


SECTION 2.3      REGISTRATION STATEMENT AND PROSPECTUS.  THE COMPANY SHALL
PREPARE AND FILE WITH THE COMMISSION THE REGISTRATION STATEMENT (INCLUDING THE
PROSPECTUS) IN ACCORDANCE WITH THE PROVISIONS OF THE SECURITIES ACT AND THE
REGISTRATION RIGHTS AGREEMENT.


 


SECTION 2.4      WARRANT.  ON THE CLOSING DATE, THE COMPANY SHALL ISSUE AND
DELIVER THE WARRANT TO THE INVESTOR.


 


SECTION 2.5      BLACKOUT SHARES.  THE COMPANY SHALL DELIVER ANY BLACKOUT AMOUNT
OR ISSUE AND DELIVER ANY BLACKOUT SHARES TO THE INVESTOR IN ACCORDANCE WITH
SECTION 1.1(E) OF THE REGISTRATION RIGHTS AGREEMENT.


 


ARTICLE III
DRAW DOWN TERMS


 

Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:

 


SECTION 3.1      DRAW DOWN NOTICE.  DURING THE COMMITMENT PERIOD, THE COMPANY
MAY, IN ITS SOLE DISCRETION, ISSUE A DRAW DOWN NOTICE (AS HEREINAFTER DEFINED)
WHICH SHALL SPECIFY THE DOLLAR AMOUNT OF SHARES THE COMPANY ELECTS TO SELL TO
THE INVESTOR (EACH SUCH ELECTION, A “DRAW DOWN”) UP TO A DRAW DOWN AMOUNT EQUAL
TO THE MAXIMUM DRAW DOWN AMOUNT, WHICH DRAW DOWN THE INVESTOR SHALL BE OBLIGATED
TO ACCEPT.  THE COMPANY SHALL INFORM THE INVESTOR IN WRITING BY SENDING A DULY
COMPLETED DRAW DOWN NOTICE (AS HEREINAFTER DEFINED) IN THE FORM OF EXHIBIT C
HERETO BY E-MAIL TO THE ADDRESSES SET FORTH IN SECTION 10.4, WITH A COPY TO THE
INVESTOR’S COUNSEL, AS TO SUCH DRAW DOWN AMOUNT BEFORE COMMENCEMENT OF TRADING
ON THE FIRST TRADING DAY OF THE RELATED DRAW DOWN PRICING PERIOD (THE “DRAW DOWN
NOTICE”).  IN ADDITION TO THE DRAW DOWN AMOUNT, EACH DRAW DOWN NOTICE SHALL
DESIGNATE THE FIRST TRADING DAY OF THE DRAW DOWN PRICING PERIOD.  IN NO EVENT
SHALL ANY DRAW DOWN AMOUNT EXCEED THE MAXIMUM DRAW DOWN AMOUNT.  EACH DRAW DOWN
NOTICE SHALL BE ACCOMPANIED BY A CERTIFICATE, SIGNED BY THE CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER, DATED AS OF THE DATE OF SUCH DRAW DOWN
NOTICE, IN THE FORM OF EXHIBIT D HEREOF.


 


SECTION 3.2      NUMBER OF SHARES.  SUBJECT TO SECTION 3.6(B), THE NUMBER OF
SHARES TO BE ISSUED IN CONNECTION WITH EACH DRAW DOWN SHALL BE EQUAL TO THE SUM
OF THE NUMBER OF SHARES ISSUABLE ON EACH TRADING DAY OF THE DRAW DOWN PRICING
PERIOD.  SUBJECT TO SECTION 3.6(B), THE NUMBER OF SHARES ISSUABLE ON A TRADING
DAY DURING A DRAW DOWN PRICING PERIOD SHALL BE EQUAL TO THE QUOTIENT OF ONE
EIGHTH (1/8TH) OF THE DRAW DOWN AMOUNT DIVIDED BY THE DRAW DOWN DISCOUNT PRICE
FOR SUCH TRADING DAY.


 


SECTION 3.3      LIMITATION ON DRAW DOWNS.  ONLY ONE DRAW DOWN SHALL BE
PERMITTED FOR EACH DRAW DOWN PRICING PERIOD.


 


6

--------------------------------------------------------------------------------



 


SECTION 3.4      TRADING CUSHION.  UNLESS THE PARTIES AGREE IN WRITING
OTHERWISE, THERE SHALL BE A MINIMUM OF FIFTEEN (15) TRADING DAYS BETWEEN THE
EXPIRATION OF ANY DRAW DOWN PRICING PERIOD AND THE BEGINNING OF THE NEXT
SUCCEEDING DRAW DOWN PRICING PERIOD.


 


SECTION 3.5      SETTLEMENT.  THE NUMBER OF SHARES PURCHASED BY THE INVESTOR IN
ANY DRAW DOWN SHALL BE DETERMINED AND SETTLED ON TWO SEPARATE DATES.  SHARES
PURCHASED BY THE INVESTOR DURING THE FIRST FOUR TRADING DAYS OF ANY DRAW DOWN
PRICING PERIOD SHALL BE DETERMINED AND SETTLED NO LATER THAN THE SIXTH TRADING
DAY OF SUCH DRAW DOWN PRICING PERIOD.  SHARES PURCHASED BY THE INVESTOR DURING
THE SECOND FOUR TRADING DAYS OF ANY DRAW DOWN PRICING PERIOD SHALL BE DETERMINED
AND SETTLED NO LATER THAN THE SECOND TRADING DAY AFTER THE LAST TRADING DAY OF
SUCH DRAW DOWN PRICING PERIOD.  EACH DATE ON WHICH SETTLEMENT OF THE PURCHASE
AND SALE OF SHARES OCCURS HEREUNDER BEING REFERRED TO AS A “SETTLEMENT DATE.”
THE INVESTOR SHALL PROVIDE THE COMPANY WITH DELIVERY INSTRUCTIONS FOR THE SHARES
TO BE ISSUED AT EACH SETTLEMENT DATE AT LEAST TWO TRADING DAYS IN ADVANCE OF
SUCH SETTLEMENT DATE.  THE NUMBER OF SHARES ACTUALLY ISSUED SHALL BE ROUNDED
DOWN TO THE NEAREST WHOLE NUMBER OF SHARES.


 


SECTION 3.6      DELIVERY OF SHARES; PAYMENT OF DRAW DOWN AMOUNT.


 


(A)      ON EACH SETTLEMENT DATE, THE COMPANY SHALL DELIVER THE SHARES PURCHASED
BY THE INVESTOR TO THE INVESTOR OR ITS DESIGNEES EXCLUSIVELY VIA BOOK-ENTRY
THROUGH THE DTC TO AN ACCOUNT DESIGNATED BY THE INVESTOR, AND UPON RECEIPT OF
THE SHARES, THE INVESTOR SHALL CAUSE PAYMENT THEREOF TO BE MADE TO THE COMPANY’S
DESIGNATED ACCOUNT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IF THE
SHARES ARE RECEIVED BY THE INVESTOR NO LATER THAN 1:00 P.M. (EASTERN TIME), OR
NEXT DAY AVAILABLE FUNDS, IF THE SHARES ARE RECEIVED THEREAFTER.  UPON THE
WRITTEN REQUEST OF THE COMPANY, THE INVESTOR WILL CAUSE ITS BANKER TO CONFIRM TO
THE COMPANY THAT THE INVESTOR HAS PROVIDED IRREVOCABLE INSTRUCTIONS TO CAUSE
PAYMENT FOR THE SHARES TO BE MADE AS SET FORTH ABOVE, UPON CONFIRMATION BY SUCH
BANKER THAT THE SHARES HAVE BEEN DELIVERED THROUGH THE DTC IN UNRESTRICTED FORM.


 


(B)      FOR EACH TRADING DAY DURING A DRAW DOWN PRICING PERIOD ON WHICH THE
VWAP IS LESS THAN THE GREATER OF (I) 90% OF THE CLOSING PRICE OF THE COMPANY’S
COMMON STOCK ON THE TRADING DAY IMMEDIATELY PRECEDING THE COMMENCEMENT OF SUCH
DRAW DOWN PRICING PERIOD, OR (II) $1.15, SUCH TRADING DAY SHALL NOT BE USED IN
CALCULATING THE NUMBER OF SHARES TO BE ISSUED IN CONNECTION WITH SUCH DRAW DOWN,
AND THE DRAW DOWN AMOUNT IN RESPECT OF SUCH DRAW DOWN PRICING PERIOD SHALL BE
REDUCED BY ONE EIGHTH (1/8TH) OF THE INITIAL DRAW DOWN AMOUNT SPECIFIED IN THE
DRAW DOWN NOTICE.  IF TRADING IN THE COMPANY’S COMMON STOCK IS SUSPENDED FOR ANY
REASON FOR MORE THAN THREE (3) CONSECUTIVE OR NON-CONSECUTIVE HOURS DURING
TRADING HOURS ON THE PRINCIPAL MARKET ON ANY TRADING DAY DURING A DRAW DOWN
PRICING PERIOD, SUCH TRADING DAY SHALL BE DISREGARDED IN CALCULATING THE NUMBER
OF SHARES TO BE ISSUED IN CONNECTION WITH SUCH DRAW DOWN, AND THE DRAW DOWN
AMOUNT IN RESPECT OF SUCH DRAW DOWN PRICING PERIOD SHALL BE REDUCED BY ONE
EIGHTH (1/8TH) OF THE INITIAL DRAW DOWN AMOUNT SPECIFIED IN THE DRAW DOWN
NOTICE.  IN ADDITION, IN THE EVENT THAT THE COMPANY DELIVERS A BLACKOUT NOTICE
TO THE INVESTOR AT ANY TIME ON OR AFTER THE DATE THAT A DRAW DOWN NOTICE IS
DELIVERED, EACH TRADING DAY DURING THE APPLICABLE DRAW DOWN PRICING PERIOD 
AFTER THE DELIVERY OF SUCH BLACKOUT NOTICE SHALL BE DISREGARDED (SUBJECT TO
WAIVER BY THE INVESTOR) FOR THE PURPOSES OF CALCULATING THE NUMBER OF SHARES TO
BE ISSUED IN RESPECT OF THE APPLICABLE DRAW DOWN, AND THE


 


7

--------------------------------------------------------------------------------



 


DRAW DOWN AMOUNT IN RESPECT OF SUCH DRAW DOWN PRICING PERIOD SHALL BE REDUCED BY
ONE EIGHTH (1/8TH) OF THE INITIAL DRAW DOWN AMOUNT SPECIFIED IN THE DRAW DOWN
NOTICE FOR EACH SUCH TRADING DAY THAT IS SO DISREGARDED.  FOR THE AVOIDANCE OF
DOUBT, ANY TRADING DAY THAT IS DISREGARDED FOR THE PURPOSES OF CALCULATING THE
NUMBER OF SHARES TO BE ISSUED IN CONNECTION WITH A DRAW DOWN IN ACCORDANCE WITH
THE FOREGOING SHALL ONLY REDUCE SUCH NUMBER OF SHARES BY ONE EIGHTH (1/8TH),
NOTWITHSTANDING THAT SUCH TRADING DAY MAY BE SO DISREGARDED FOR MORE THAN ONE OF
THE REASONS SPECIFIED ABOVE.


 


SECTION 3.7      FAILURE TO DELIVER SHARES.  IF ON ANY SETTLEMENT DATE, THE
COMPANY FAILS TO CAUSE THE DELIVERY OF THE SHARES PURCHASED BY THE INVESTOR, AND
SUCH FAILURE IS NOT CURED WITHIN TWO (2) TRADING DAYS FOLLOWING SUCH SETTLEMENT
DATE, THE COMPANY SHALL PAY TO THE INVESTOR ON DEMAND IN CASH BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE INVESTOR THE
“MAKE WHOLE AMOUNT;” PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE COMPANY IS
PREVENTED FROM DELIVERING SHARES IN RESPECT OF ANY SUCH SETTLEMENT DATE IN A
TIMELY MANNER BY ANY FACT OR CIRCUMSTANCE THAT IS NOT REASONABLY WITHIN THE
CONTROL OF, OR DIRECTLY ATTRIBUTABLE TO, THE COMPANY, OR IS OTHERWISE REASONABLY
WITHIN THE CONTROL OF, OR DIRECTLY ATTRIBUTABLE TO, THE INVESTOR, THEN SUCH TWO
(2) TRADING DAY PERIOD SHALL BE AUTOMATICALLY EXTENDED UNTIL SUCH TIME AS SUCH
FACT OR CIRCUMSTANCE IS CURED.  AS USED HEREIN, THE MAKE WHOLE AMOUNT SHALL BE
AN AMOUNT EQUAL TO THE SUM OF (I) THE DRAW DOWN AMOUNT ACTUALLY PAID BY THE
INVESTOR IN RESPECT OF SUCH SHARES PLUS (II) AN AMOUNT EQUAL TO THE ACTUAL LOSS
SUFFERED BY THE INVESTOR IN RESPECT OF SALES TO SUBSEQUENT PURCHASERS, PURSUANT
TO TRANSACTIONS ENTERED INTO BEFORE THE SETTLEMENT DATE, OF THE SHARES THAT WERE
REQUIRED TO BE DELIVERED BY THE COMPANY, WHICH SHALL BE BASED UPON DOCUMENTATION
REASONABLY SATISFACTORY TO THE COMPANY DEMONSTRATING THE DIFFERENCE (IF GREATER
THAN ZERO) BETWEEN (A) THE PRICE PER SHARE PAID BY THE INVESTOR TO PURCHASE SUCH
NUMBER OF SHARES OF COMMON STOCK NECESSARY FOR THE INVESTOR TO MEET ITS SHARE
DELIVERY OBLIGATIONS TO SUCH SUBSEQUENT PURCHASERS MINUS (B) THE AVERAGE DRAW
DOWN DISCOUNT PRICE DURING THE APPLICABLE DRAW DOWN PRICING PERIOD.  IN THE
EVENT THAT THE MAKE WHOLE AMOUNT IS NOT PAID WITHIN TWO (2) TRADING DAYS
FOLLOWING A DEMAND THEREFOR FROM THE INVESTOR, THE MAKE WHOLE AMOUNT SHALL
ACCRUE ANNUAL INTEREST (ON THE BASIS OF THE 365 DAY YEAR) COMPOUNDED DAILY AT A
RATE EQUAL TO THE GREATER OF (I) THE PRIME RATE OF INTEREST THEN IN EFFECT AS
PUBLISHED BY THE WALL STREET JOURNAL PLUS THREE PERCENT (3%) AND (II) TEN
PERCENT (10%), UP TO AND INCLUDING THE DATE ON WHICH THE MAKE WHOLE AMOUNT IS
ACTUALLY PAID.  FOR THE PURPOSES OF THIS SECTION 3.7 FACTS OR CIRCUMSTANCES THAT
ARE REASONABLY WITHIN THE CONTROL OF THE COMPANY INCLUDE SUCH FACTS AND
CIRCUMSTANCES SOLELY ATTRIBUTABLE TO ACTS OR OMISSIONS OF THE COMPANY, ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES, INCLUDING, WITHOUT
LIMITATION, ANY TRANSFER AGENT(S) AND/OR ACCOUNTANT(S) ENGAGED BY THE COMPANY IN
CONNECTION WITH THE COMPANY’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, IN THE
EVENT THAT THE COMPANY PAYS THE MAKE WHOLE AMOUNT (PLUS INTEREST, IF APPLICABLE)
IN RESPECT OF ANY SETTLEMENT DATE IN ACCORDANCE WITH THIS SECTION 3.7, SUCH
PAYMENT SHALL BE THE INVESTOR’S SOLE REMEDY IN RESPECT OF THE COMPANY’S FAILURE
TO DELIVER SHARES IN RESPECT OF SUCH SETTLEMENT DATE, AND THE COMPANY SHALL NOT
BE OBLIGATED TO DELIVER SUCH SHARES.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby makes the following representations and warranties to the
Investor:


 


8

--------------------------------------------------------------------------------



 


SECTION 4.1      ORGANIZATION, GOOD STANDING AND POWER.  THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS
NOW BEING CONDUCTED.  EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS (AS
DEFINED BELOW), AS OF THE DATE HEREOF, THE COMPANY DOES NOT OWN MORE THAN FIFTY
PERCENT (50%) OF THE OUTSTANDING CAPITAL STOCK OF OR CONTROL ANY OTHER BUSINESS
ENTITY, OTHER THAN ANY WHOLLY-OWNED SUBSIDIARY THAT IS NOT “SIGNIFICANT” WITHIN
THE MEANING OF REGULATION S-X PROMULGATED BY THE COMMISSION.  THE COMPANY IS
DULY QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING
IN EVERY JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY
OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, OTHER THAN THOSE IN WHICH THE
FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 4.2      AUTHORIZATION; ENFORCEMENT.  (I) THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND THE WARRANT AND TO ISSUE
THE SHARES, THE WARRANT, THE WARRANT SHARES AND ANY BLACKOUT SHARES (EXCEPT TO
THE EXTENT THAT THE NUMBER OF BLACKOUT SHARES REQUIRED TO BE ISSUED EXCEEDS THE
NUMBER OF AUTHORIZED SHARES OF COMMON STOCK UNDER THE CHARTER); (II) THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT,
AND THE EXECUTION, ISSUANCE AND DELIVERY OF THE WARRANT, BY THE COMPANY AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND NO FURTHER
CONSENT OR AUTHORIZATION OF THE COMPANY OR ITS BOARD OF DIRECTORS OR
STOCKHOLDERS IS REQUIRED (OTHER THAN AS CONTEMPLATED BY SECTION 6.5); AND
(III) EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED, AND THE WARRANT HAS BEEN DULY EXECUTED, ISSUED AND
DELIVERED, BY THE COMPANY AND CONSTITUTES A VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP, RECEIVERSHIP, OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’
RIGHTS AND REMEDIES OR INDEMNIFICATION OR BY OTHER EQUITABLE PRINCIPLES OF
GENERAL APPLICATION (INCLUDING ANY LIMITATION OF EQUITABLE REMEDIES).


 


SECTION 4.3      CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
AND THE SHARES THEREOF ISSUED AND OUTSTANDING AS OF NOVEMBER 10, 2008 ARE SET
FORTH IN THE COMMISSION DOCUMENTS.  ALL OF THE OUTSTANDING SHARES OF THE COMMON
STOCK HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED, AND ARE FULLY PAID AND
NON-ASSESSABLE.  EXCEPT AS SET FORTH IN THIS AGREEMENT, AS DESCRIBED IN THE
COMMISSION DOCUMENTS OR AS DISCLOSED ON A SCHEDULE (THE “DISCLOSURE SCHEDULE”)
PREVIOUSLY DELIVERED TO THE INVESTOR, AS OF NOVEMBER 10, 2008, NO SHARES OF
COMMON STOCK WERE ENTITLED TO PREEMPTIVE RIGHTS OR REGISTRATION RIGHTS AND THERE
WERE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS ISSUED BY THE COMPANY TO
SUBSCRIBE TO, CALL OR COMMITMENTS OF ANY CHARACTER WHATSOEVER ISSUED BY THE
COMPANY RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE
FOR OR GIVING ANY RIGHT TO SUBSCRIBE FOR, ANY SHARES OF CAPITAL STOCK OF THE
COMPANY, EXCEPT FOR STOCK OPTIONS ISSUED BY THE COMPANY TO ITS EMPLOYEES,
DIRECTORS AND CONSULTANTS.  EXCEPT AS SET FORTH IN THIS AGREEMENT, THE
COMMISSION DOCUMENTS, OR AS PREVIOUSLY DISCLOSED TO THE INVESTOR IN THE
DISCLOSURE SCHEDULE, AS OF NOVEMBER 10, 2008, THERE WERE NO CONTRACTS,
COMMITMENTS, UNDERSTANDINGS, OR ARRANGEMENTS BY WHICH THE COMPANY


 


9

--------------------------------------------------------------------------------



 


IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF THE CAPITAL STOCK OF THE
COMPANY OR OPTIONS, SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE FOR OR
GIVING ANY RIGHT TO SUBSCRIBE FOR ANY SHARES OF CAPITAL STOCK OF THE COMPANY. 
EXCEPT AS DESCRIBED IN THE COMMISSION DOCUMENTS OR AS PREVIOUSLY DISCLOSED TO
THE INVESTOR IN THE DISCLOSURE SCHEDULE, AS OF THE DATE HEREOF THE COMPANY IS
NOT A PARTY TO ANY AGREEMENT GRANTING REGISTRATION RIGHTS TO ANY PERSON WITH
RESPECT TO ANY OF ITS EQUITY OR DEBT SECURITIES.  EXCEPT AS SET FORTH IN THE
COMMISSION DOCUMENTS OR AS PREVIOUSLY DISCLOSED TO THE INVESTOR IN THE
DISCLOSURE SCHEDULE, AS OF THE DATE HEREOF THE COMPANY IS NOT A PARTY TO, AND IT
HAS NO KNOWLEDGE OF, ANY AGREEMENT RESTRICTING THE VOTING OR TRANSFER OF ANY
SHARES OF THE CAPITAL STOCK OF THE COMPANY.  THE OFFER AND SALE OF ALL CAPITAL
STOCK, CONVERTIBLE SECURITIES, RIGHTS, WARRANTS, OR OPTIONS OF THE COMPANY
ISSUED DURING THE TWELVE MONTH PERIOD IMMEDIATELY PRIOR TO THE CLOSING COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS,
AND NO STOCKHOLDER HAS A RIGHT OF RESCISSION OR DAMAGES WITH RESPECT THERETO
THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS FURNISHED OR MADE
AVAILABLE TO THE INVESTOR TRUE AND CORRECT COPIES OF THE COMPANY’S AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED AND IN EFFECT ON THE DATE
HEREOF (THE “CHARTER”), AND THE COMPANY’S AMENDED AND RESTATED BYLAWS, AS
AMENDED AND IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”).


 


SECTION 4.4      ISSUANCE OF SHARES.  SUBJECT TO SECTION 6.5, THE SHARES, THE
WARRANT AND THE WARRANT SHARES HAVE BEEN, AND ANY BLACKOUT SHARES WILL BE, DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION (EXCEPT TO THE EXTENT THAT THE
NUMBER OF BLACKOUT SHARES REQUIRED TO BE ISSUED EXCEEDS THE NUMBER OF AUTHORIZED
SHARES OF COMMON STOCK UNDER THE CHARTER) AND, WHEN ISSUED AND PAID FOR IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT
AND THE WARRANT, AND SUBJECT TO, AND IN RELIANCE ON, THE REPRESENTATIONS,
WARRANTIES AND COVENANTS MADE HEREIN BY THE INVESTOR, THE SHARES AND THE WARRANT
SHARES SHALL BE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NON-ASSESSABLE,
AND THE INVESTOR SHALL BE ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF SHARES
OF COMMON STOCK.


 


SECTION 4.5      NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE WARRANT AND ANY OTHER DOCUMENT
OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
DO NOT AND SHALL NOT IN ANY MATERIAL RESPECT: (I) RESULT IN THE VIOLATION OF ANY
PROVISION OF THE CHARTER OR BYLAWS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT
(OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE RISE TO ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY MATERIAL AGREEMENT, MORTGAGE, DEED OF TRUST, INDENTURE,
NOTE, BOND, LICENSE, LEASE AGREEMENT, INSTRUMENT OR OBLIGATION TO WHICH THE
COMPANY IS A PARTY AND THAT HAS NOT BEEN WAIVED WHERE SUCH DEFAULT OR CONFLICT
WOULD CONSTITUTE A MATERIAL ADVERSE EFFECT, (III) CREATE OR IMPOSE A LIEN,
CHARGE OR ENCUMBRANCE ON ANY PROPERTY OF THE COMPANY UNDER ANY AGREEMENT OR ANY
COMMITMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY IS BOUND OR
BY WHICH ANY OF ITS RESPECTIVE PROPERTIES OR ASSETS ARE BOUND WHICH WOULD
CONSTITUTE A MATERIAL ADVERSE EFFECT, (IV) RESULT IN A VIOLATION OF ANY FEDERAL,
STATE, LOCAL OR FOREIGN STATUTE, RULE, REGULATION, ORDER, WRIT, JUDGMENT OR
DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS) APPLICABLE
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE BOUND OR AFFECTED WHERE SUCH
VIOLATION WOULD CONSTITUTE A MATERIAL ADVERSE EFFECT, OR (V) REQUIRE ANY CONSENT
OF ANY THIRD-PARTY THAT HAS NOT

 

10

--------------------------------------------------------------------------------


 


BEEN OBTAINED PURSUANT TO ANY MATERIAL CONTRACT TO WHICH THE COMPANY IS SUBJECT
OR TO WHICH ANY OF ITS ASSETS, OPERATIONS OR MANAGEMENT MAY BE SUBJECT WHERE THE
FAILURE TO OBTAIN ANY SUCH CONSENT WOULD CONSTITUTE A MATERIAL ADVERSE EFFECT. 
THE COMPANY IS NOT REQUIRED UNDER APPLICABLE FEDERAL, STATE OR LOCAL LAW,
RULE OR REGULATION TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER FOR IT TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT OR THE WARRANT, OR ISSUE AND SELL THE SHARES, THE
WARRANT SHARES OR THE BLACKOUT SHARES (EXCEPT TO THE EXTENT THAT THE NUMBER OF
BLACKOUT SHARES REQUIRED TO BE ISSUED EXCEEDS THE NUMBER OF AUTHORIZED SHARES OF
COMMON STOCK UNDER THE CHARTER) IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF
(OTHER THAN ANY REQUIRED FILINGS THAT THE COMPANY IS PERMITTED TO MAKE WITH THE
COMMISSION, THE FINRA/NASDAQ OR STATE SECURITIES COMMISSIONS SUBSEQUENT TO THE
CLOSING, AND, ANY REGISTRATION STATEMENT (INCLUDING ANY AMENDMENT OR SUPPLEMENT
THERETO) OR ANY OTHER FILING OR CONSENT WHICH MAY BE FILED PURSUANT TO THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE WARRANT); PROVIDED THAT, FOR
PURPOSES OF THE REPRESENTATION MADE IN THIS SENTENCE, THE COMPANY IS ASSUMING
AND RELYING UPON THE ACCURACY OF THE RELEVANT REPRESENTATIONS AND AGREEMENTS OF
THE INVESTOR HEREIN.


 


SECTION 4.6                                      COMMISSION DOCUMENTS, FINANCIAL
STATEMENTS.


 


(A)                                  THE COMMON STOCK IS REGISTERED PURSUANT TO
SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, AND SINCE DECEMBER 1, 2007 THE
COMPANY HAS TIMELY FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE COMMISSION PURSUANT TO THE
REPORTING REQUIREMENTS OF THE EXCHANGE ACT, INCLUDING MATERIAL FILED PURSUANT TO
SECTION 13(A) OR 15(D) OF THE EXCHANGE ACT (ALL OF THE FOREGOING, AND, FOR THE
PURPOSE OF DETERMINING THE COMPANY’S COMPLIANCE WITH SECTION 7.1 HEREOF, ANY
SUCH REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS FILED WITH THE
COMMISSION AND PUBLICLY AVAILABLE AFTER THE DATE HEREOF BUT ON OR PRIOR TO THE
APPLICABLE CONDITION SATISFACTION DATE, INCLUDING FILINGS INCORPORATED BY
REFERENCE, BEING REFERRED TO HEREIN AS THE “COMMISSION DOCUMENTS”).  EXCEPT AS
PREVIOUSLY DISCLOSED TO THE INVESTOR IN WRITING, SINCE DECEMBER 31, 2007 THE
COMPANY HAS MAINTAINED ALL REQUIREMENTS FOR THE CONTINUED LISTING OR QUOTATION
OF ITS COMMON STOCK, AND SUCH COMMON STOCK IS CURRENTLY LISTED OR QUOTED ON THE
NASDAQ GLOBAL MARKET.  THE COMPANY HAS MADE AVAILABLE (INCLUDING THROUGH THE
COMMISSION’S EDGAR FILING SYSTEM) TO THE INVESTOR TRUE AND COMPLETE COPIES OF
THE COMMISSION DOCUMENTS FILED WITH THE COMMISSION SINCE DECEMBER 31, 2007 AND
PRIOR TO THE CLOSING DATE.  THE COMPANY HAS NOT PROVIDED TO THE INVESTOR ANY
INFORMATION WHICH, ACCORDING TO APPLICABLE LAW, RULE OR REGULATION, SHOULD HAVE
BEEN DISCLOSED PUBLICLY BY THE COMPANY BUT WHICH HAS NOT BEEN SO DISCLOSED,
OTHER THAN WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  AS
OF THE DATE IT WAS FILED WITH THE COMMISSION, THE COMPANY’S ANNUAL REPORT ON
FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2007 COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER THEN-APPLICABLE TO SUCH DOCUMENT, AND, AS OF
THE DATE IT WAS FILED WITH THE COMMISSION, AFTER GIVING EFFECT TO THE
INFORMATION DISCLOSED AND INCORPORATED BY REFERENCE THEREIN, TO THE COMPANY’S
KNOWLEDGE SUCH ANNUAL REPORT ON FORM 10-K DID NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AS OF THEIR
RESPECTIVE DATES, TO THE COMPANY’S KNOWLEDGE THE FINANCIAL STATEMENTS, TOGETHER
WITH THE RELATED NOTES AND SCHEDULES THERETO, OF THE

 

11

--------------------------------------------------------------------------------


 


COMPANY INCLUDED IN THE COMMISSION DOCUMENTS FILED WITH THE COMMISSION SINCE
DECEMBER 31, 2007 COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH ALL
THEN-APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS
OF THE COMMISSION OR OTHER THEN-APPLICABLE RULES AND REGULATIONS WITH RESPECT
THERETO.  SUCH FINANCIAL STATEMENTS, TOGETHER WITH THE RELATED NOTES AND
SCHEDULES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS
INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS
OR THE NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE
EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED OR SUMMARY
STATEMENTS), AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


 


(B)                                 THE COMPANY HAS TIMELY FILED WITH THE
COMMISSION AND MADE AVAILABLE TO THE INVESTOR VIA EDGAR OR OTHERWISE ALL
CERTIFICATIONS AND STATEMENTS REQUIRED BY (X) RULE 13A-14 OR RULE 15D-14 UNDER
THE EXCHANGE ACT OR (Y) 18 U.S.C. SECTION 1350 (SECTION 906 OF THE
SARBANES-OXLEY ACT OF 2002 (“SOXA”)) WITH RESPECT TO ALL RELEVANT COMMISSION
DOCUMENTS.  THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF SOXA APPLICABLE TO IT AS OF THE DATE HEREOF.  THE COMPANY
MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES REQUIRED BY RULE 13A-15 OR
RULE 15D-15 UNDER THE EXCHANGE ACT.  AS USED IN THIS SECTION 4.6(B), THE TERM
“FILE” SHALL BE BROADLY CONSTRUED TO INCLUDE ANY MANNER IN WHICH A DOCUMENT OR
INFORMATION IS FURNISHED, SUPPLIED OR OTHERWISE MADE AVAILABLE TO THE
COMMISSION.


 


SECTION 4.7                                      NO MATERIAL ADVERSE CHANGE. 
EXCEPT AS DISCLOSED IN THE COMMISSION DOCUMENTS, AS PREVIOUSLY DISCLOSED TO THE
INVESTOR IN THE DISCLOSURE SCHEDULE OR AS DISCLOSED IN A PUBLICLY AVAILABLE
PRESS RELEASE OF THE COMPANY, SINCE SEPTEMBER 30, 2008 NO EVENT OR SERIES OF
EVENTS HAS OR HAVE OCCURRED THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


SECTION 4.8                                      NO UNDISCLOSED LIABILITIES.  TO
THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
LIABILITIES, OBLIGATIONS, CLAIMS OR LOSSES (WHETHER LIQUIDATED OR UNLIQUIDATED,
SECURED OR UNSECURED, ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) THAT WOULD BE
REQUIRED TO BE DISCLOSED ON A BALANCE SHEET OF THE COMPANY OR ANY SUBSIDIARY
(INCLUDING THE NOTES THERETO) IN CONFORMITY WITH GAAP AND ARE NOT DISCLOSED IN
THE COMMISSION DOCUMENTS, OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE OF
THE COMPANY’S OR ITS SUBSIDIARIES RESPECTIVE BUSINESSES SINCE SEPTEMBER 30, 2008
OR WHICH, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY.


 


SECTION 4.9                                      NO UNDISCLOSED EVENTS OR
CIRCUMSTANCES.  EXCEPT AS PREVIOUSLY DISCLOSED TO THE INVESTOR IN WRITING, TO
THE COMPANY’S KNOWLEDGE, NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH
RESPECT TO THE COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES,
PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, WHICH, UNDER APPLICABLE LAW,
RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY
BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY.

 

12

--------------------------------------------------------------------------------


 


SECTION 4.10                                ACTIONS PENDING.  THERE IS NO
ACTION, SUIT, CLAIM, INVESTIGATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF
THE COMPANY, THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY WHICH QUESTIONS
THE VALIDITY OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
ACTION TAKEN OR TO BE TAKEN PURSUANT HERETO OR THERETO.  EXCEPT AS SET FORTH IN
THE COMMISSION DOCUMENTS OR IN THE DISCLOSURE SCHEDULE, THERE IS NO ACTION,
SUIT, CLAIM, INVESTIGATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED, AGAINST OR INVOLVING THE COMPANY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS, OR TO THE KNOWLEDGE OF THE COMPANY
INVOLVING ANY OFFICERS OR DIRECTORS, IN THEIR CAPACITY AS OFFICERS OR DIRECTORS,
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, ANY
SECURITIES CLASS ACTION LAWSUIT OR STOCKHOLDER DERIVATIVE LAWSUIT, THAT WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.  EXCEPT AS
SET FORTH IN THE COMMISSION DOCUMENTS OR AS PREVIOUSLY DISCLOSED TO THE INVESTOR
IN WRITING, NO JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE OR AWARD HAS BEEN
ISSUED BY OR, TO THE KNOWLEDGE OF THE COMPANY, REQUESTED OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AGENCY WHICH WOULD BE REASONABLY EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.11                                COMPLIANCE WITH LAW.  THE BUSINESS
OF THE COMPANY AND ITS SUBSIDIARIES HAS BEEN AND IS PRESENTLY BEING CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE, LOCAL AND FOREIGN GOVERNMENTAL
LAWS, RULES, REGULATIONS AND ORDINANCES, EXCEPT AS SET FORTH IN THE COMMISSION
DOCUMENTS OR SUCH THAT WOULD NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH IN THE COMMISSION DOCUMENTS, EACH OF THE
COMPANY AND ITS SUBSIDIARIES HAVE ALL FRANCHISES, PERMITS, LICENSES, CONSENTS
AND OTHER GOVERNMENTAL OR REGULATORY AUTHORIZATIONS AND APPROVALS NECESSARY FOR
THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED BY THEM,
EXCEPT FOR SUCH FRANCHISES, PERMITS, LICENSES, CONSENTS AND OTHER GOVERNMENTAL
OR REGULATORY AUTHORIZATIONS AND APPROVALS, THE FAILURE TO POSSESS WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 4.12                                CERTAIN FEES.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR
COMMISSIONS WILL BE PAYABLE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN RESPECT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 4.13                                DISCLOSURE.  TO THE COMPANY’S
KNOWLEDGE, NEITHER THIS AGREEMENT NOR ANY OTHER DOCUMENTS, CERTIFICATES OR
INSTRUMENTS FURNISHED TO THE INVESTOR BY OR ON BEHALF OF THE COMPANY OR ANY
SUBSIDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE HEREIN OR THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE HEREIN OR THEREIN, NOT
MISLEADING.


 


SECTION 4.14                                MATERIAL NON-PUBLIC INFORMATION. 
EXCEPT FOR THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THE
DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR ITS EMPLOYEES HAVE DISCLOSED TO THE
INVESTOR, ANY MATERIAL NON-PUBLIC INFORMATION THAT, ACCORDING TO APPLICABLE LAW,
RULE OR REGULATION, SHOULD HAVE BEEN DISCLOSED PUBLICLY BY THE COMPANY PRIOR TO
THE DATE HEREOF BUT WHICH HAS NOT BEEN SO DISCLOSED.


 


SECTION 4.15                                EXEMPTION FROM REGISTRATION; VALID
ISSUANCES.  SUBJECT TO, AND IN RELIANCE ON, THE REPRESENTATIONS, WARRANTIES AND
COVENANTS MADE HEREIN BY THE INVESTOR, THE ISSUANCE AND

 

13

--------------------------------------------------------------------------------


 


SALE OF THE SHARES, THE WARRANT, THE WARRANT SHARES AND ANY BLACKOUT SHARES IN
ACCORDANCE WITH THE TERMS AND ON THE BASES OF THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS AGREEMENT, MAY AND SHALL BE PROPERLY ISSUED PURSUANT TO
SECTION 4(2), REGULATION D AND/OR ANY OTHER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS; PROVIDED, HOWEVER, THAT AT THE REQUEST OF AND WITH THE EXPRESS
AGREEMENT OF THE INVESTOR, THE SHARES, AND UNDER CERTAIN CIRCUMSTANCES THE
WARRANT SHARES WILL BE DELIVERED TO THE INVESTOR VIA BOOK ENTRY THROUGH DTC AND
WILL NOT BEAR LEGENDS NOTING RESTRICTIONS AS TO RESALE OF SUCH SHARES UNDER
FEDERAL AND STATE SECURITIES LAWS, NOR WILL SUCH SHARES BE SUBJECT TO STOP
TRANSFER INSTRUCTIONS.  NEITHER THE SALES OF THE SHARES, THE WARRANT, THE
WARRANT SHARES OR ANY BLACKOUT SHARES PURSUANT TO, NOR THE COMPANY’S PERFORMANCE
OF ITS OBLIGATIONS UNDER, THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, OR
THE WARRANT SHALL (I) RESULT IN THE CREATION OR IMPOSITION OF ANY LIENS,
CHARGES, CLAIMS OR OTHER ENCUMBRANCES UPON THE SHARES, THE WARRANT SHARES OR ANY
BLACKOUT SHARES, OR (II) EXCEPT AS PREVIOUSLY DISCLOSED TO THE INVESTOR IN
WRITING, ENTITLE THE HOLDERS OF ANY OUTSTANDING SHARES OF CAPITAL STOCK OF THE
COMPANY TO PREEMPTIVE OR OTHER RIGHTS TO SUBSCRIBE TO OR ACQUIRE THE SHARES OF
COMMON STOCK OR OTHER SECURITIES OF THE COMPANY.


 


SECTION 4.16                                FORM S-3 ELIGIBILITY.  AS OF THE
DATE HEREOF, THE COMPANY QUALIFIES TO REGISTER THE SHARES AND THE WARRANT SHARES
FOR RESALE BY THE INVESTOR ON FORM S-3 PROMULGATED BY THE COMMISSION, WITHOUT
RELIANCE ON GENERAL INSTRUCTION I.B.6. THEREOF, AND THE COMPANY IS NOT SUBJECT
TO ANY VOLUME LIMITATIONS IMPOSED BY THE SECURITIES ACT OR THE COMMISSION IN
RESPECT OF SUCH REGISTRATION, IT BEING ACKNOWLEDGED THAT THE COMPANY MAY BE
SUBJECT TO THE SHAREHOLDER APPROVAL RULES OF THE PRINCIPAL MARKET (IT BEING
ACKNOWLEDGED AND AGREED THAT THE COMPANY MAY NOT SO QUALIFY AFTER THE DATE
HEREOF).


 


SECTION 4.17                                NO GENERAL SOLICITATION OR
ADVERTISING IN REGARD TO THIS TRANSACTION.  EXCEPT FOR SUCH REGISTRATION
STATEMENTS TO BE FILED AS CONTEMPLATED HEREIN OR IN THE REGISTRATION RIGHTS
AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES OR ANY PERSON ACTING ON
ITS OR THEIR BEHALF (I) HAS CONDUCTED ANY GENERAL SOLICITATION (AS THAT TERM IS
USED IN RULE 502(C) OF REGULATION D) OR GENERAL ADVERTISING WITH RESPECT TO ANY
OF THE SHARES, THE WARRANT, THE WARRANT SHARES OR ANY BLACKOUT SHARES OR
(II) HAS MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY
ANY SECURITY UNDER ANY CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE
SHARES UNDER THE SECURITIES ACT.


 


SECTION 4.18                                NO INTEGRATED OFFERING.  NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF
HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR
SOLICITED ANY OFFERS TO BUY ANY SECURITY, OTHER THAN PURSUANT TO THIS AGREEMENT,
THE REGISTRATION STATEMENT AND THE PROSPECTUS, AND EMPLOYEE BENEFIT PLANS, UNDER
CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION UNDER THE SECURITIES ACT OF SHARES
OF THE COMMON STOCK ISSUABLE HEREUNDER WITH ANY OTHER OFFERS OR SALES OF
SECURITIES OF THE COMPANY.


 


SECTION 4.19                                ACKNOWLEDGMENT REGARDING INVESTOR’S
PURCHASE OF SHARES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT THE INVESTOR IS
ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH INVESTOR WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER.  THE COMPANY FURTHER
ACKNOWLEDGES THAT THE INVESTOR IS NOT ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY
OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND ANY ADVICE GIVEN BY THE INVESTOR OR
ANY OF ITS REPRESENTATIVES OR

 

14

--------------------------------------------------------------------------------


 


AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER IS MERELY INCIDENTAL TO THE INVESTOR’S PURCHASE OF THE SHARES.


 


ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR


 

The Investor hereby makes the following representations, warranties and
covenants to the Company:

 


SECTION 5.1                                      ORGANIZATION AND STANDING OF
THE INVESTOR.  THE INVESTOR IS A COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE BRITISH VIRGIN ISLANDS.


 


SECTION 5.2                                      AUTHORIZATION AND POWER.  THE
INVESTOR HAS THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE WARRANT AND THE REGISTRATION RIGHTS
AGREEMENT AND TO PURCHASE THE SHARES, ANY BLACKOUT SHARES, THE WARRANT AND THE
WARRANT SHARES IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE WARRANT AND THE REGISTRATION
RIGHTS AGREEMENT BY INVESTOR AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, AND NO FURTHER CONSENT OR AUTHORIZATION OF THE INVESTOR, ITS
BOARD OF DIRECTORS OR STOCKHOLDERS IS REQUIRED.  EACH OF THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
INVESTOR AND CONSTITUTES A VALID AND BINDING OBLIGATION OF THE INVESTOR
ENFORCEABLE AGAINST THE INVESTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP, RECEIVERSHIP, OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF CREDITOR’S
RIGHTS AND REMEDIES OR INDEMNIFICATION OR BY OTHER EQUITABLE PRINCIPLES OF
GENERAL APPLICATION (INCLUDING ANY LIMITATION OF EQUITABLE REMEDIES).


 


SECTION 5.3                                      NO CONFLICTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT,
THE WARRANT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED HEREBY AND
THEREBY, BY THE INVESTOR AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY DO NOT (I) VIOLATE ANY PROVISION OF THE INVESTOR’S CHARTER
DOCUMENTS OR BYLAWS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR
GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY MATERIAL AGREEMENT, MORTGAGE, DEED OF TRUST, INDENTURE,
NOTE, BOND, LICENSE, LEASE AGREEMENT, INSTRUMENT OR OBLIGATION TO WHICH THE
INVESTOR IS A PARTY, (III) CREATE OR IMPOSE A LIEN, CHARGE OR ENCUMBRANCE ON ANY
PROPERTY OF THE INVESTOR UNDER ANY AGREEMENT OR ANY COMMITMENT TO WHICH THE
INVESTOR IS A PARTY OR BY WHICH THE INVESTOR IS BOUND OR BY WHICH ANY OF ITS
RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, (IV) RESULT IN A VIOLATION OF ANY
FEDERAL, STATE, LOCAL OR FOREIGN STATUTE, RULE, REGULATION, ORDER, WRIT,
JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS)
APPLICABLE TO THE INVESTOR OR BY WHICH ANY PROPERTY OR ASSET OF THE INVESTOR ARE
BOUND OR AFFECTED, OR (V) REQUIRE THE CONSENT OF ANY THIRD-PARTY THAT HAS NOT
BEEN OBTAINED PURSUANT TO ANY MATERIAL CONTRACT TO WHICH INVESTOR IS SUBJECT OR
TO WHICH ANY OF ITS ASSETS, OPERATIONS OR MANAGEMENT MAY BE SUBJECT.  THE
INVESTOR IS NOT REQUIRED UNDER APPLICABLE FEDERAL, STATE, FOREIGN OR LOCAL LAW,
RULE OR REGULATION TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY COURT OR

 

15

--------------------------------------------------------------------------------



 


GOVERNMENTAL AGENCY IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE
WARRANT OR TO PURCHASE OR ACQUIRE THE SHARES, THE WARRANT, THE WARRANT SHARES OR
ANY BLACKOUT SHARES IN ACCORDANCE WITH THE TERMS HEREOF, PROVIDED THAT, FOR
PURPOSES OF THE REPRESENTATION MADE IN THIS SENTENCE, THE INVESTOR IS ASSUMING
AND RELYING UPON THE ACCURACY OF THE RELEVANT REPRESENTATIONS AND AGREEMENTS OF
THE COMPANY HEREIN.


 


SECTION 5.4         FINANCIAL CAPABILITY.  THE INVESTOR HAS THE FINANCIAL
CAPABILITY TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT AND THE WARRANT, INCLUDING THE CAPABILITY TO
PURCHASE THE SHARES, THE WARRANT, THE WARRANT SHARES AND ANY BLACKOUT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.  THE INVESTOR HAS SUCH KNOWLEDGE
AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN COMMON STOCK AND THE
WARRANT.  THE INVESTOR IS AN “ACCREDITED INVESTOR” AS DEFINED IN REGULATION D. 
THE INVESTOR IS A “SOPHISTICATED INVESTOR” AS DESCRIBED IN RULE 506(B)(2)(II) OF
REGULATION D.  THE INVESTOR ACKNOWLEDGES THAT AN INVESTMENT IN THE COMMON STOCK
AND THE WARRANT IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK.


 


SECTION 5.5         INFORMATION.  THE INVESTOR AND ITS ADVISORS, IF ANY, HAVE
BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND
OPERATIONS OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE
SHARES, ANY BLACKOUT SHARES, THE WARRANT AND THE WARRANT SHARES WHICH HAVE BEEN
REQUESTED BY THE INVESTOR.  THE INVESTOR HAS REVIEWED OR RECEIVED COPIES OF THE
COMMISSION DOCUMENTS.  THE INVESTOR AND ITS ADVISORS, IF ANY, HAVE BEEN AFFORDED
THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  THE INVESTOR HAS SOUGHT SUCH
ACCOUNTING, LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SHARES, ANY
BLACKOUT SHARES, THE WARRANT AND THE WARRANT SHARES.  THE INVESTOR UNDERSTANDS
THAT IT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ITS OWN TAX LIABILITIES
THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


 


SECTION 5.6         TRADING RESTRICTIONS.  THE INVESTOR COVENANTS THAT DURING
THE COMMITMENT PERIOD, NEITHER THE INVESTOR NOR ANY OF ITS AFFILIATES NOR ANY
ENTITY MANAGED OR CONTROLLED BY THE INVESTOR WILL (I) ENTER INTO OR EXECUTE OR
CAUSE OR ASSIST ANY PERSON TO ENTER INTO OR EXECUTE ANY “SHORT SALE” (AS SUCH
TERM IS DEFINED IN RULE 200 OF REGULATION SHO, OR ANY SUCCESSOR REGULATION,
PROMULGATED BY THE COMMISSION UNDER THE EXCHANGE ACT) OF ANY SECURITIES OF THE
COMPANY OR (II) ENGAGE, THROUGH RELATED PARTIES OR OTHERWISE, IN ANY DERIVATIVE
TRANSACTION DIRECTLY RELATED TO SHARES OF COMMON STOCK (INCLUDING, WITHOUT
LIMITATION, THE PURCHASE OF ANY OPTION OR CONTRACT TO SELL) EXCEPT DURING THE
TERM OF A DRAW DOWN PRICING PERIOD WITH RESPECT TO SHARES THAT THE INVESTOR
PURCHASED PURSUANT TO THE DRAW DOWN PERTAINING TO SUCH DRAW DOWN PRICING PERIOD,
AND THAT THE INVESTOR AND ITS AFFILIATES SHALL COMPLY WITH ALL OTHER APPLICABLE
LAWS. SUBJECT TO CLAUSE (I) ABOVE, THE INVESTOR SHALL HAVE THE RIGHT DURING ANY
DRAW DOWN PRICING PERIOD TO SELL SHARES OF COMMON STOCK EQUAL IN NUMBER TO THE
AGGREGATE NUMBER OF THE SHARES PURCHASED PURSUANT TO THE DRAW DOWN PERTAINING TO
SUCH DRAW DOWN PRICING PERIOD.


 


SECTION 5.7         STATUTORY UNDERWRITER STATUS.  THE INVESTOR ACKNOWLEDGES
THAT, PURSUANT TO THE COMMISSION’S CURRENT INTERPRETATIONS OF THE SECURITIES
ACT, THE INVESTOR WILL BE DISCLOSED AS AN “UNDERWRITER” WITHIN THE MEANING OF
THE SECURITIES ACT IN THE REGISTRATION STATEMENT (AND


 


16

--------------------------------------------------------------------------------



 


AMENDMENTS THERETO) AND IN ANY PROSPECTUS CONTAINED THEREIN TO THE EXTENT
REQUIRED BY APPLICABLE LAW AND TO THE EXTENT SUCH PROSPECTUS IS RELATED TO THE
RESALE OF REGISTRABLE SECURITIES.


 


SECTION 5.8         NOT AN AFFILIATE.  THE INVESTOR IS NOT AN OFFICER, DIRECTOR
OR “AFFILIATE” (AS DEFINED IN RULE 405 OF THE SECURITIES ACT) OF THE COMPANY.


 


SECTION 5.9         MANNER OF SALE.  AT NO TIME WAS THE INVESTOR PRESENTED WITH
OR SOLICITED BY OR THROUGH ANY LEAFLET, PUBLIC PROMOTIONAL MEETING, TELEVISION
ADVERTISEMENT OR ANY OTHER FORM OF GENERAL SOLICITATION OR ADVERTISING BY OR ON
BEHALF OF THE COMPANY.


 


SECTION 5.10       PROSPECTUS DELIVERY.  THE INVESTOR AGREES THAT UNLESS THE
SHARES, THE WARRANT SHARES OR ANY BLACKOUT SHARES ARE ELIGIBLE FOR RESALE
PURSUANT TO ALL THE CONDITIONS OF RULE 144, IT WILL RESELL THE SHARES, THE
WARRANT SHARES AND ANY BLACKOUT SHARES ONLY PURSUANT TO THE REGISTRATION
STATEMENT, IN A MANNER DESCRIBED UNDER THE CAPTION “PLAN OF DISTRIBUTION” IN THE
REGISTRATION STATEMENT, AND IN A MANNER IN COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS, INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND THE INSIDER TRADING RESTRICTIONS
OF THE EXCHANGE ACT; PROVIDED THAT IN NO EVENT SHALL THE COMPANY BE UNDER ANY
OBLIGATION TO THE INVESTOR TO SUPPLEMENT THE PROSPECTUS TO REFLECT THE ISSUANCE
OF ANY SHARES PURSUANT TO A DRAW DOWN AT ANY TIME PRIOR TO THE DAY FOLLOWING THE
LAST SETTLEMENT DATE WITH RESPECT TO SUCH DRAW DOWN.


 


ARTICLE VI
COVENANTS OF THE COMPANY


 

The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):

 


SECTION 6.1         SECURITIES COMPLIANCE.  THE COMPANY SHALL NOTIFY THE
COMMISSION AND THE PRINCIPAL MARKET, IF AND AS APPLICABLE, IN ACCORDANCE WITH
THEIR RESPECTIVE RULES AND REGULATIONS, OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL OTHER
NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY APPLICABLE
LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE SHARES, THE
WARRANT SHARES AND THE BLACKOUT SHARES, IF ANY, TO THE INVESTOR, PROVIDED THAT
IN NO EVENT SHALL THE COMPANY BE UNDER ANY OBLIGATION TO THE INVESTOR HEREUNDER
TO SUPPLEMENT THE PROSPECTUS TO REFLECT THE ISSUANCE OF ANY SHARES PURSUANT TO A
DRAW DOWN AT ANY TIME PRIOR TO THE DATE FOLLOWING THE SETTLEMENT DATE WITH
RESPECT TO SUCH SHARES.  EACH COMMISSION DOCUMENT TO BE FILED WITH THE
COMMISSION AFTER THE CLOSING DATE AND INCORPORATED BY REFERENCE IN THE
REGISTRATION STATEMENT AND PROSPECTUS, WHEN SUCH DOCUMENT BECOMES EFFECTIVE OR
IS FILED WITH THE COMMISSION, AS THE CASE MAY BE, SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT OR THE EXCHANGE ACT, AS
APPLICABLE, AND OTHER FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS
APPLICABLE TO IT, AND SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.


 


SECTION 6.2         RESERVATION OF COMMON STOCK.  AS OF THE DATE HEREOF, THE
COMPANY HAS AVAILABLE AND THE COMPANY SHALL RESERVE AND KEEP AVAILABLE AT ALL
TIMES, FREE OF PREEMPTIVE RIGHTS AND OTHER SIMILAR CONTRACTUAL RIGHTS OF
STOCKHOLDERS, SHARES OF COMMON STOCK FOR THE PURPOSE OF


 


17

--------------------------------------------------------------------------------



 


ENABLING THE COMPANY TO SATISFY ANY OBLIGATION TO ISSUE THE SHARES IN CONNECTION
WITH ALL DRAW DOWNS CONTEMPLATED HEREUNDER AND THE WARRANT SHARES.  THE NUMBER
OF SHARES SO RESERVED FROM TIME TO TIME, AS THERETOFORE INCREASED OR REDUCED AS
HEREINAFTER PROVIDED, MAY BE REDUCED BY THE NUMBER OF SHARES ACTUALLY DELIVERED
HEREUNDER.


 


SECTION 6.3         REGISTRATION AND LISTING.  DURING THE COMMITMENT PERIOD, THE
COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO: (I) TAKE ALL ACTION
NECESSARY TO CAUSE ITS COMMON STOCK TO CONTINUE TO BE REGISTERED UNDER
SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, (II) COMPLY IN ALL MATERIAL RESPECTS
WITH ITS REPORTING AND FILING OBLIGATIONS UNDER THE EXCHANGE ACT, (III) PREVENT
THE TERMINATION OR SUSPENSION OF SUCH REGISTRATION, OR THE TERMINATION OR
SUSPENSION OF ITS REPORTING AND FILING OBLIGATIONS UNDER THE EXCHANGE ACT OR
SECURITIES ACT (EXCEPT AS EXPRESSLY PERMITTED HEREIN).  THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE LISTING AND TRADING OF ITS
COMMON STOCK AND THE LISTING OF THE SHARES PURCHASED BY INVESTOR HEREUNDER ON
THE PRINCIPAL MARKET (INCLUDING, WITHOUT LIMITATION, MAINTAINING SUFFICIENT NET
TANGIBLE ASSETS) AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE FINRA
AND THE PRINCIPAL MARKET.  THE COMPANY WILL NOT BE REQUIRED TO CARRY OUT ANY
ACTION PURSUANT TO THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE
WARRANT THAT WOULD ADVERSELY IMPACT THE LISTING OF THE COMPANY’S SECURITIES ON
THE PRINCIPAL MARKET, WHICH PRINCIPAL MARKET MAY BE CHANGED BY THE COMPANY IN
THE FUTURE IN THE COMPANY’S DISCRETION.


 


SECTION 6.4         REGISTRATION STATEMENT.  WITHOUT THE PRIOR WRITTEN CONSENT
OF THE INVESTOR, THE REGISTRATION STATEMENT SHALL BE USED SOLELY IN CONNECTION
WITH THE TRANSACTIONS BETWEEN THE COMPANY AND THE INVESTOR CONTEMPLATED HEREBY
OR IN CONNECTION WITH ANY OTHER OFFERING OF THE COMPANY’S SECURITIES DESCRIBED
UNDER THE CAPTION “PLAN OF DISTRIBUTION” IN THE REGISTRATION STATEMENT.


 


SECTION 6.5         COMPLIANCE WITH LAWS.


 


(A)        THE COMPANY SHALL COMPLY, AND CAUSE EACH SUBSIDIARY TO COMPLY, WITH
ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, NONCOMPLIANCE WITH WHICH
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, NEITHER THE COMPANY NOR ANY OF ITS
OFFICERS, DIRECTORS OR AFFILIATES WILL TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION
DESIGNED OR INTENDED TO STABILIZE OR MANIPULATE THE PRICE OF ANY SECURITY OF THE
COMPANY, OR WHICH WOULD IN THE FUTURE REASONABLY BE EXPECTED TO CAUSE OR RESULT
IN, STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY,
IN EACH CASE IN CONTRAVENTION OF APPLICABLE LAWS, RULES REGULATIONS OR ORDERS.


 


(B)        WITHOUT THE CONSENT OF ITS STOCKHOLDERS IN ACCORDANCE WITH FINRA AND
THE NASDAQ STOCK MARKET LLC RULES, THE COMPANY WILL NOT BE OBLIGATED TO ISSUE,
AND THE INVESTOR WILL NOT BE OBLIGATED TO PURCHASE, ANY SHARES OR BLACKOUT
SHARES WHICH WOULD RESULT IN THE ISSUANCE UNDER THIS AGREEMENT, THE WARRANT AND
THE REGISTRATION RIGHTS AGREEMENT OF SHARES, WARRANT SHARES AND BLACKOUT SHARES
(COLLECTIVELY) REPRESENTING MORE THAN THE APPLICABLE PERCENTAGE UNDER THE
RULES OF THE FINRA AND THE NASDAQ STOCK MARKET LLC, INCLUDING, WITHOUT
LIMITATION, NASDAQ MARKETPLACE RULE 4350(I), THAT WOULD REQUIRE STOCKHOLDER
APPROVAL OF THE ISSUANCE THEREOF.  NOTHING HEREIN SHALL COMPEL THE COMPANY TO
SEEK SUCH CONSENT OF ITS STOCKHOLDERS.  IN ADDITION, THE COMPANY WILL NOT BE
OBLIGATED TO ISSUE, AND THE INVESTOR WILL NOT


 


18

--------------------------------------------------------------------------------



 


BE OBLIGATED TO PURCHASE, ANY SHARES, WARRANT SHARES OR BLACKOUT SHARES IF AS A
RESULT OF THE ACQUISITION OF SUCH SHARES, WARRANT SHARES AND/OR BLACKOUT SHARES,
THE COMPANY WOULD BE REQUIRED TO FILE ANY NOTIFICATION OR REPORT FORMS UNDER THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED.  NOTHING
HEREIN SHALL COMPEL THE COMPANY TO FILE SUCH NOTIFICATION AND REPORT FORMS.


 


SECTION 6.6         OTHER FINANCING.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO RESTRICT THE RIGHT OF THE COMPANY TO OFFER, SELL AND/OR ISSUE
SECURITIES OF ANY KIND WHATSOEVER, PROVIDED SUCH TRANSACTION IS NOT A PROHIBITED
TRANSACTION (AS DEFINED BELOW) (ANY SUCH TRANSACTION THAT IS NOT A PROHIBITED
TRANSACTION IS REFERRED TO IN THIS AGREEMENT AS A “PERMITTED TRANSACTION”). 
WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, THE COMPANY MAY,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTOR, (I) ESTABLISH STOCK OPTION,
STOCK PURCHASE, STOCK BONUS OR OTHER EQUITY INCENTIVE OR AWARD PLANS OR
AGREEMENTS (FOR DIRECTORS, EMPLOYEES, CONSULTANTS AND/OR ADVISORS), AND ISSUE
SECURITIES THEREUNDER, AND AMEND SUCH PLANS OR AGREEMENTS, INCLUDING INCREASING
THE NUMBER OF SHARES AVAILABLE THEREUNDER, (II) ISSUE EQUITY SECURITIES TO
FINANCE, OR OTHERWISE IN CONNECTION WITH, THE ACQUISITION, LICENSE OR SALE OF
ONE OR MORE OTHER COMPANIES, EQUIPMENT, TECHNOLOGIES OR LINES OF BUSINESS,
(III) ISSUE SHARES OF COMMON STOCK AND/OR OTHER SECURITIES IN CONNECTION WITH
THE COMPANY’S OPTION, EQUITY INCENTIVE OR AWARD PLANS, STOCK PURCHASE PLANS,
STOCK BONUS PROGRAMS, RIGHTS PLANS, WARRANTS OR OPTIONS, (IV) ISSUE SHARES OF
COMMON STOCK AND/OR OTHER SECURITIES IN CONNECTION WITH THE ACQUISITION, LICENSE
OR SALE OF PRODUCTS, LICENSES, EQUIPMENT OR OTHER ASSETS AND STRATEGIC
COLLABORATIONS, PARTNERSHIPS, JOINT VENTURES OR SIMILAR TRANSACTIONS; (V) ISSUE
SHARES OF COMMON AND/OR OTHER SECURITIES TO EMPLOYEES, CONSULTANTS AND/OR
ADVISORS AS CONSIDERATION FOR SERVICES RENDERED OR TO BE RENDERED, (VI) ISSUE
AND SELL EQUITY OR DEBT SECURITIES IN A PUBLIC OFFERING (INCLUDING, WITHOUT
LIMITATION, ANY ISSUANCE AND SALE OF SECURITIES UNDER THE REGISTRATION
STATEMENT), (VII) ISSUE AND SELL ANY EQUITY OR DEBT SECURITIES IN A PRIVATE
PLACEMENT (OTHER THAN IN CONNECTION WITH ANY PROHIBITED TRANSACTION),
(VIII) ISSUE EQUITY SECURITIES TO EQUIPMENT LESSORS, EQUIPMENT VENDORS, BANKS OR
SIMILAR LENDING INSTITUTIONS IN CONNECTION WITH LEASES OR LOANS, OR IN
CONNECTION WITH STRATEGIC COMMERCIAL OR LICENSING TRANSACTIONS, (IX) ISSUE
SECURITIES IN CONNECTION WITH ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
RECLASSIFICATION OR SIMILAR EVENT BY THE COMPANY AND (X) ISSUE SHARES OF COMMON
STOCK TO THE INVESTOR UNDER ANY OTHER AGREEMENT ENTERED INTO BETWEEN THE
INVESTOR AND THE COMPANY.


 


SECTION 6.7         PROHIBITED TRANSACTIONS.  EXCEPT AS SET FORTH ON SCHEDULE
6.7 OF THE DISCLOSURE SCHEDULE AND EXCEPT AS PERMITTED BY SECTION 6.6, DURING
THE TERM OF THIS AGREEMENT, THE COMPANY SHALL NOT ENTER INTO ANY PROHIBITED
TRANSACTION WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTOR, WHICH CONSENT MAY
BE WITHHELD AT THE SOLE DISCRETION OF THE INVESTOR.  FOR THE PURPOSES OF THIS
AGREEMENT, THE TERM “PROHIBITED TRANSACTION” SHALL REFER TO THE ISSUANCE BY THE
COMPANY OF ANY “FUTURE PRICED SECURITIES,” WHICH SHALL MEAN THE ISSUANCE OF
SHARES OF COMMON STOCK OR SECURITIES OF ANY TYPE WHATSOEVER THAT ARE, OR MAY
BECOME, CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK WHERE THE
PURCHASE, CONVERSION OR EXCHANGE PRICE FOR SUCH COMMON STOCK IS DETERMINED USING
ANY FLOATING DISCOUNT OR OTHER POST-ISSUANCE ADJUSTABLE DISCOUNT TO THE MARKET
PRICE OF COMMON STOCK, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ANY EQUITY
LINE OR OTHER FINANCING THAT IS SUBSTANTIALLY SIMILAR TO THE FINANCING PROVIDED
FOR UNDER THIS AGREEMENT, PROVIDED THAT ANY FUTURE ISSUANCE BY THE COMPANY OF
(I) A CONVERTIBLE SECURITY (“CONVERTIBLE SECURITY”) THAT (A) CONTAINS PROVISIONS
THAT ADJUST THE CONVERSION PRICE OF SUCH


 


19

--------------------------------------------------------------------------------



 


CONVERTIBLE SECURITY IN THE EVENT OF STOCK SPLITS, DIVIDENDS, DISTRIBUTIONS,
RECLASSIFICATIONS OR SIMILAR EVENTS OR PURSUANT TO ANTI-DILUTION PROVISIONS OR
(B) IS ISSUED IN CONNECTION WITH THE COMPANY OBTAINING DEBT FINANCING FOR
RESEARCH AND DEVELOPMENT PURPOSES WHERE THE ISSUANCE OF CONVERTIBLE SECURITIES
IS CONDITIONED UPON THE COMPANY MEETING CERTAIN DEFINED CLINICAL MILESTONES,
(II) SECURITIES IN A REGISTERED DIRECT PUBLIC OFFERING OR AN UNREGISTERED
PRIVATE PLACEMENT WHERE THE PRICE PER SHARE OF SUCH SECURITIES IS FIXED
CONCURRENTLY WITH THE EXECUTION OF DEFINITIVE DOCUMENTATION RELATING TO THE
OFFERING OR PLACEMENT, AS APPLICABLE AND (III) SECURITIES ISSUED IN CONNECTION
WITH A SECURED DEBT FINANCING, SHALL NOT BE A PROHIBITED TRANSACTION.


 


SECTION 6.8         CORPORATE EXISTENCE.  THE COMPANY SHALL TAKE ALL STEPS
NECESSARY TO PRESERVE AND CONTINUE THE CORPORATE EXISTENCE OF THE COMPANY;
PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO PROHIBIT
THE COMPANY FROM ENGAGING IN ANY EXCLUDED MERGER OR SALE WITH ANOTHER PERSON,
SUBJECT TO THE TERMS OF THE WARRANT.


 


SECTION 6.9         NON-DISCLOSURE OF NON-PUBLIC INFORMATION.  SUBJECT TO
SECTION 6.10 BELOW, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE REGISTRATION RIGHTS AGREEMENT OR THE WARRANT, NONE OF THE COMPANY, ITS
OFFICERS, DIRECTORS, EMPLOYEES NOR AGENTS SHALL DISCLOSE MATERIAL NON-PUBLIC
INFORMATION TO THE INVESTOR, ITS ADVISORS OR REPRESENTATIVES.


 


SECTION 6.10       NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION
OF RIGHT TO REQUEST A DRAW DOWN.  THE COMPANY SHALL PROMPTLY NOTIFY THE INVESTOR
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS IN RESPECT OF THE
REGISTRATION STATEMENT OR THE PROSPECTUS RELATED TO THE OFFER, ISSUANCE AND SALE
OF THE SHARES AND THE WARRANT SHARES HEREUNDER: (I) RECEIPT OF ANY REQUEST FOR
MATERIAL ADDITIONAL INFORMATION BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY OR FOR AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION
STATEMENT OR THE PROSPECTUS (TO THE EXTENT RELATED TO THE RESALE OF REGISTRABLE
SECURITIES) DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT;
(II) THE ISSUANCE BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; AND
(III) RECEIPT OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE.  IF AT ANY TIME THE COMMISSION SHALL ISSUE ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, THE COMPANY
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF SUCH ORDER
AT THE EARLIEST POSSIBLE TIME.  THE COMPANY SHALL NOT BE REQUIRED TO DISCLOSE TO
THE INVESTOR THE SUBSTANCE OR SPECIFIC REASONS OF ANY OF THE EVENTS SET FORTH IN
CLAUSES (I) THROUGH (III) OF THE FIRST SENTENCE OF THIS SECTION 6.10, ONLY THAT
THE EVENT HAS OCCURRED.  THE COMPANY SHALL NOT REQUEST A DRAW DOWN DURING THE
CONTINUATION OF ANY OF THE FOREGOING EVENTS.


 


SECTION 6.11       AMENDMENTS TO THE REGISTRATION STATEMENT.  AFTER THE
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION, (A) THE
COMPANY SHALL NOT FILE ANY AMENDMENT TO THE REGISTRATION STATEMENT OR MAKE ANY
AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS (TO THE EXTENT RELATED TO THE RESALE
OF REGISTRABLE SECURITIES) OF WHICH THE INVESTOR SHALL NOT HAVE BEEN PREVIOUSLY
OR BE SIMULTANEOUSLY ADVISED; PROVIDED, HOWEVER, THAT THE COMPANY SHALL, TO THE
EXTENT IT DEEMS ADVISABLE, AND WITHOUT THE PRIOR CONSENT OF OR NOTICE TO THE
INVESTOR, SUPPLEMENT THE PROSPECTUS WITHIN TWO TRADING DAYS FOLLOWING THE
SETTLEMENT DATE FOR


 


20

--------------------------------------------------------------------------------



 


EACH DRAW DOWN SOLELY TO REFLECT THE ISSUANCE OF SHARES WITH RESPECT TO SUCH
DRAW DOWN; AND PROVIDED FURTHER THAT THE COMPANY NEED NOT ADVISE THE INVESTOR
REGARDING ANY SUPPLEMENT THE PURPOSE OF WHICH IS TO UPDATE THE REGISTRATION
STATEMENT AND THE PROSPECTUS TO INCLUDE INFORMATION THE COMPANY HAS PREVIOUSLY
FILED WITH THE COMMISSION PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT,
AND (B) SO LONG AS, IN THE REASONABLE OPINION OF COUNSEL FOR THE INVESTOR, A
PROSPECTUS IS REQUIRED TO BE DELIVERED IN CONNECTION WITH SALES OF THE SHARES BY
THE INVESTOR, IF THE COMPANY FILES ANY INFORMATION, DOCUMENTS OR REPORTS THAT
ARE INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT PURSUANT TO THE
EXCHANGE ACT, THE COMPANY SHALL, IF REQUESTED IN WRITING BY THE INVESTOR,
DELIVER A COPY OF SUCH INFORMATION, DOCUMENTS OR REPORTS TO THE INVESTOR
PROMPTLY FOLLOWING SUCH FILING TO THE EXTENT SUCH INFORMATION, DOCUMENTS OR
REPORTS ARE NOT AVAILABLE ON THE COMMISSION’S EDGAR FILING SYSTEM.


 


SECTION 6.12       PROSPECTUS DELIVERY.  FROM TIME TO TIME FOR SUCH PERIOD AS IN
THE REASONABLE OPINION OF COUNSEL FOR THE INVESTOR A PROSPECTUS IS REQUIRED BY
THE SECURITIES ACT TO BE DELIVERED IN CONNECTION WITH SALES BY THE INVESTOR, THE
COMPANY WILL EXPEDITIOUSLY DELIVER TO THE INVESTOR, WITHOUT CHARGE, AS MANY
COPIES OF THE PROSPECTUS (AND OF ANY AMENDMENT OR SUPPLEMENT THERETO RELATED TO
SALES BY THE INVESTOR) AS THE INVESTOR MAY REASONABLY REQUEST.  SUBJECT TO THE
REGISTRATION RIGHTS AGREEMENT, THE COMPANY CONSENTS TO THE USE OF THE PROSPECTUS
(AND OF ANY AMENDMENT OR SUPPLEMENT THERETO) IN ACCORDANCE WITH THE PROVISIONS
OF THE SECURITIES ACT AND STATE SECURITIES LAWS IN CONNECTION WITH THE OFFERING
AND SALE OF THE SHARES AND THE WARRANT SHARES AND FOR SUCH PERIOD OF TIME
THEREAFTER AS THE PROSPECTUS IS REQUIRED BY THE SECURITIES ACT TO BE DELIVERED
IN CONNECTION WITH SALES OF THE SHARES AND THE WARRANT SHARES. NOTWITHSTANDING
THE FOREGOING, IN NO EVENT SHALL THE COMPANY BE UNDER ANY OBLIGATION TO
SUPPLEMENT THE PROSPECTUS OR TO REFLECT THE ISSUANCE OF ANY SHARES PURSUANT TO A
DRAW DOWN OR DELIVER ANY PROSPECTUS AS SO SUPPLEMENTED AT ANY TIME PRIOR TO THE
TRADING DAY FOLLOWING THE SETTLEMENT DATE WITH RESPECT TO SUCH SHARES.


 


ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE INVESTOR
TO ACCEPT A DRAW DOWN


 

The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below.  Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion.  As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor, each Trading Day of
the applicable Draw Down Pricing Period and each Settlement Date.

 


SECTION 7.1         ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. 
EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AS THOUGH MADE AT THAT
TIME EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT ARE EXPRESSLY MADE AS OF A
PARTICULAR DATE.


 


21

--------------------------------------------------------------------------------



 


SECTION 7.2         PERFORMANCE BY THE COMPANY.  THE COMPANY SHALL HAVE, IN ALL
MATERIAL RESPECTS, PERFORMED, SATISFIED AND COMPLIED WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE WARRANT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
COMPANY ON OR PRIOR TO THE APPLICABLE CONDITION SATISFACTION DATE.


 


SECTION 7.3         COMPLIANCE WITH LAW.  THE COMPANY SHALL HAVE COMPLIED IN ALL
RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL GOVERNMENTAL LAWS, RULES,
REGULATIONS AND ORDINANCES IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT FOR ANY FAILURES TO SO COMPLY WHICH WOULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 7.4         EFFECTIVE REGISTRATION STATEMENT.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, THE
REGISTRATION STATEMENT SHALL HAVE PREVIOUSLY BECOME EFFECTIVE AND SHALL REMAIN
EFFECTIVE AND (I) NEITHER THE COMPANY NOR THE INVESTOR SHALL HAVE RECEIVED
NOTICE THAT THE COMMISSION HAS ISSUED OR INTENDS TO ISSUE A STOP ORDER WITH
RESPECT TO THE REGISTRATION STATEMENT OR THAT THE COMMISSION OTHERWISE HAS
SUSPENDED OR WITHDRAWN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, EITHER
TEMPORARILY OR PERMANENTLY, OR INTENDS OR HAS THREATENED TO DO SO (UNLESS THE
COMMISSION’S CONCERNS HAVE BEEN ADDRESSED AND THE INVESTOR IS REASONABLY
SATISFIED THAT THE COMMISSION NO LONGER IS CONSIDERING OR INTENDS TO TAKE SUCH
ACTION), AND (II) NO OTHER SUSPENSION OF THE USE OR WITHDRAWAL OF THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE PROSPECTUS SHALL EXIST.


 


SECTION 7.5         NO KNOWLEDGE.  THE COMPANY SHALL HAVE NO KNOWLEDGE OF ANY
EVENT THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF CAUSING THE
REGISTRATION STATEMENT WITH RESPECT TO THE RESALE OF THE REGISTRABLE SECURITIES
BY THE INVESTOR TO BE SUSPENDED OR OTHERWISE INEFFECTIVE (WHICH EVENT IS
REASONABLY LIKELY TO OCCUR WITHIN EIGHT TRADING DAYS FOLLOWING THE TRADING DAY
ON WHICH A DRAW DOWN NOTICE IS DELIVERED) AS OF THE SETTLEMENT DATE.


 


SECTION 7.6         NO SUSPENSION.  TRADING IN THE COMPANY’S COMMON STOCK SHALL
NOT HAVE BEEN SUSPENDED BY THE COMMISSION, THE PRINCIPAL MARKET OR THE FINRA AND
TRADING IN SECURITIES GENERALLY AS REPORTED ON THE PRINCIPAL MARKET SHALL NOT
HAVE BEEN SUSPENDED OR LIMITED AS OF THE CONDITION SATISFACTION DATE.


 


SECTION 7.7         NO INJUNCTION.  NO STATUTE, RULE, REGULATION, ORDER, DECREE,
WRIT, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED,
ENDORSED OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED BY ANY COURT OR
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH PROHIBITS THE
CONSUMMATION OF OR WHICH WOULD MATERIALLY MODIFY OR DELAY ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 7.8         NO PROCEEDINGS OR LITIGATION.  NO ACTION, SUIT OR PROCEEDING
BEFORE ANY ARBITRATOR OR ANY COURT OR GOVERNMENTAL AUTHORITY SHALL HAVE BEEN
COMMENCED OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, AND, TO THE KNOWLEDGE
OF THE COMPANY NO INQUIRY OR INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY SHALL
HAVE BEEN THREATENED, AGAINST THE COMPANY OR ANY SUBSIDIARY, OR ANY OF THE
OFFICERS, DIRECTORS OR AFFILIATES OF THE COMPANY OR ANY SUBSIDIARY, SEEKING TO
ENJOIN, PREVENT OR CHANGE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
SEEKING MATERIAL DAMAGES IN CONNECTION WITH SUCH TRANSACTIONS.


 


22

--------------------------------------------------------------------------------



 


SECTION 7.9         SUFFICIENT SHARES REGISTERED FOR RESALE.  THE COMPANY SHALL
HAVE SUFFICIENT SHARES, CALCULATED USING THE CLOSING PRICE OF THE COMMON STOCK
AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE DRAW DOWN NOTICE,
REGISTERED UNDER THE REGISTRATION STATEMENT TO ISSUE AND SELL SUCH SHARES IN
ACCORDANCE WITH SUCH DRAW DOWN NOTICE.


 


SECTION 7.10       WARRANT.  THE WARRANT SHALL HAVE BEEN DULY EXECUTED,
DELIVERED AND ISSUED TO THE INVESTOR, AND THE COMPANY SHALL NOT BE IN DEFAULT IN
ANY MATERIAL RESPECT UNDER ANY OF THE PROVISIONS THEREOF, PROVIDED THAT ANY
REFUSAL BY OR FAILURE OF THE COMPANY TO ISSUE AND DELIVER WARRANT SHARES IN
RESPECT OF ANY EXERCISE (IN WHOLE OR IN PART) THEREOF SHALL BE DEEMED TO BE
MATERIAL FOR THE PURPOSES OF THIS SECTION 7.10.


 


SECTION 7.11       OPINION OF COUNSEL.  THE INVESTOR SHALL HAVE RECEIVED THE
FORM OF OPINION MUTUALLY AGREED UPON BETWEEN THE PARTIES ON THE DATE OF THIS
AGREEMENT, A SPECIMEN OF WHICH HAS BEEN DELIVERED BY COUNSEL TO THE INVESTOR TO
COUNSEL TO THE COMPANY.


 


SECTION 7.12       ACCURACY OF INVESTOR’S REPRESENTATION AND WARRANTIES.  EACH
OF THE REPRESENTATIONS AND WARRANTIES OF THE INVESTOR SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AS THOUGH MADE AT THAT TIME
EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT ARE MADE AS OF A PARTICULAR DATE.


 


ARTICLE VIII
TERMINATION


 


SECTION 8.1         TERM.  UNLESS OTHERWISE TERMINATED IN ACCORDANCE WITH
SECTION 8.2 BELOW, THIS AGREEMENT SHALL TERMINATE UPON THE EARLIER TO OCCUR OF
(I) THE EXPIRATION OF THE COMMITMENT PERIOD OR (II) THE ISSUANCE OF SHARES
PURSUANT TO THIS AGREEMENT IN AN AMOUNT EQUAL TO THE MAXIMUM COMMITMENT AMOUNT.


 


SECTION 8.2         OTHER TERMINATION.


 


(A)        THE INVESTOR MAY TERMINATE THIS AGREEMENT UPON (X) ONE (1) TRADING
DAY’S NOTICE IF THE COMPANY ENTERS INTO ANY PROHIBITED TRANSACTION AS SET FORTH
IN SECTION 6.7 WITHOUT THE INVESTOR’S PRIOR WRITTEN CONSENT, OR (Y) ONE
(1) TRADING DAY’S NOTICE IF THE INVESTOR PROVIDES WRITTEN NOTICE OF A MATERIAL
ADVERSE EFFECT TO THE COMPANY, AND SUCH MATERIAL ADVERSE EFFECT CONTINUES FOR A
PERIOD OF TEN (10) TRADING DAYS AFTER THE RECEIPT BY THE COMPANY OF SUCH NOTICE.


 


(B)        THE INVESTOR MAY TERMINATE THIS AGREEMENT UPON ONE (1) TRADING DAY’S
NOTICE TO THE COMPANY AT ANY TIME IN THE EVENT THAT THE REGISTRATION STATEMENT
IS NOT INITIALLY DECLARED EFFECTIVE IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT, PROVIDED, HOWEVER, THAT IN THE EVENT THE REGISTRATION STATEMENT IS
DECLARED EFFECTIVE PRIOR TO THE DELIVERY OF SUCH NOTICE, THE INVESTOR SHALL
THEREAFTER HAVE NO RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 8.2(B).


 


(C)        THE COMPANY MAY TERMINATE THIS AGREEMENT UPON ONE (1) TRADING DAY’S
NOTICE; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 8.2(C) DURING ANY DRAW DOWN PRICING PERIOD; PROVIDED
FURTHER, THAT, IN THE EVENT OF ANY


 


23

--------------------------------------------------------------------------------



 


TERMINATION OF THIS AGREEMENT BY THE COMPANY PURSUANT TO THIS SECTION 8.2(C), SO
LONG AS THE INVESTOR OWNS SHARES PURCHASED HEREUNDER AND/OR WARRANT SHARES,
UNLESS ALL OF SUCH SHARES OF COMMON STOCK MAY BE RESOLD BY THE INVESTOR WITHOUT
REGISTRATION AND WITHOUT ANY TIME, VOLUME OR MANNER LIMITATIONS PURSUANT TO
RULE 144(B) (OR ANY SIMILAR PROVISION THEN IN EFFECT) UNDER THE SECURITIES ACT,
THE COMPANY SHALL NOT SUSPEND OR WITHDRAW THE REGISTRATION STATEMENT OR
OTHERWISE CAUSE THE REGISTRATION STATEMENT TO BECOME INEFFECTIVE, OR VOLUNTARILY
DELIST THE COMMON STOCK FROM, THE PRINCIPAL MARKET WITHOUT LISTING THE COMMON
STOCK ON ANOTHER PRINCIPAL MARKET.


 


(D)        EACH OF THE PARTIES HERETO MAY TERMINATE THIS AGREEMENT UPON ONE
(1) TRADING DAY’S NOTICE IF THE OTHER PARTY HAS BREACHED A MATERIAL
REPRESENTATION, WARRANTY OR COVENANT TO THIS AGREEMENT AND SUCH BREACH IS NOT
REMEDIED WITHIN TEN (10) TRADING DAYS AFTER NOTICE OF SUCH BREACH IS DELIVERED
TO THE BREACHING PARTY.


 


SECTION 8.3         EFFECT OF TERMINATION.  IN THE EVENT OF TERMINATION BY THE
COMPANY OR THE INVESTOR, WRITTEN NOTICE THEREOF SHALL FORTHWITH BE GIVEN TO THE
OTHER PARTY AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
TERMINATED WITHOUT FURTHER ACTION BY EITHER PARTY.  IF THIS AGREEMENT IS
TERMINATED AS PROVIDED IN SECTION 8.1 OR 8.2 HEREIN, THIS AGREEMENT SHALL BECOME
VOID AND OF NO FURTHER FORCE AND EFFECT, EXCEPT AS PROVIDED IN SECTION 10.13. 
NOTHING IN THIS SECTION 8.3 SHALL BE DEEMED TO RELEASE THE COMPANY OR THE
INVESTOR FROM ANY LIABILITY FOR ANY BREACH UNDER THIS AGREEMENT OCCURRING PRIOR
TO SUCH TERMINATION, OR TO IMPAIR THE RIGHTS OF THE COMPANY AND THE INVESTOR TO
COMPEL SPECIFIC PERFORMANCE BY THE OTHER PARTY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT ARISING PRIOR TO SUCH TERMINATION.


 


ARTICLE IX
INDEMNIFICATION


 


SECTION 9.1         INDEMNIFICATION.


 


(A)        EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE IX, UNLESS DISPUTED AS
SET FORTH IN SECTION 9.2, THE COMPANY AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THE INVESTOR AND ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, SUBSIDIARIES, PARTNERS, MEMBERS AND CONTROLLING
PERSONS (EACH, AN “INVESTOR INDEMNIFIED PARTY”), TO THE FULLEST EXTENT PERMITTED
BY LAW FROM AND AGAINST ANY AND ALL DAMAGES DIRECTLY RESULTING FROM OR DIRECTLY
ARISING OUT OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY, COVENANT OR
AGREEMENT (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED) BY THE COMPANY IN THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE WARRANT; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE LIABLE UNDER THIS ARTICLE IX TO AN INVESTOR
INDEMNIFIED PARTY TO THE EXTENT THAT SUCH DAMAGES RESULTED OR AROSE FROM THE
BREACH BY AN INVESTOR INDEMNIFIED PARTY OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT OF AN INVESTOR INDEMNIFIED PARTY CONTAINED IN THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE WARRANT OR THE NEGLIGENCE,
RECKLESSNESS, WILLFUL MISCONDUCT OR BAD FAITH OF AN INVESTOR INDEMNIFIED PARTY. 
THE PARTIES INTEND THAT ANY DAMAGES SUBJECT TO INDEMNIFICATION PURSUANT TO THIS
ARTICLE IX WILL BE NET OF INSURANCE PROCEEDS (WHICH THE INVESTOR AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO RECOVER OR TO CAUSE ANY INVESTOR INDEMNIFIED
PARTY TO RECOVER).  ACCORDINGLY, THE AMOUNT WHICH THE COMPANY IS REQUIRED TO PAY
TO ANY INVESTOR INDEMNIFIED PARTY HEREUNDER (A “COMPANY INDEMNITY PAYMENT”) WILL
BE REDUCED BY ANY INSURANCE PROCEEDS ACTUALLY RECOVERED BY OR ON BEHALF OF ANY
INVESTOR INDEMNIFIED PARTY IN REDUCTION OF THE RELATED


 


24

--------------------------------------------------------------------------------



 


DAMAGES.  IN ADDITION, IF AN INVESTOR INDEMNIFIED PARTY RECEIVES A COMPANY
INDEMNITY PAYMENT REQUIRED BY THIS ARTICLE IX IN RESPECT OF ANY DAMAGES AND
SUBSEQUENTLY RECEIVES ANY SUCH INSURANCE PROCEEDS, THEN THE INVESTOR WILL PAY,
OR WILL CAUSE SUCH OTHER INVESTOR INDEMNIFIED PARTY TO PAY, TO THE COMPANY AN
AMOUNT EQUAL TO THE COMPANY INDEMNITY PAYMENT RECEIVED LESS THE AMOUNT OF THE
COMPANY INDEMNITY PAYMENT THAT WOULD HAVE BEEN DUE IF THE INSURANCE PROCEEDS HAD
BEEN RECEIVED, REALIZED OR RECOVERED BEFORE THE COMPANY INDEMNITY PAYMENT WAS
MADE.


 


(B)        EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE IX, UNLESS DISPUTED AS
SET FORTH IN SECTION 9.2, THE INVESTOR AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THE COMPANY AND ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, SUBSIDIARIES, PARTNERS, MEMBERS AND CONTROLLING
PERSONS (EACH, A “COMPANY INDEMNIFIED PARTY”), TO THE FULLEST EXTENT PERMITTED
BY LAW FROM AND AGAINST ANY AND ALL DAMAGES DIRECTLY RESULTING FROM OR DIRECTLY
ARISING OUT OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY, COVENANT OR
AGREEMENT BY THE INVESTOR IN THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT
OR THE WARRANT; PROVIDED, HOWEVER, THAT THE INVESTOR SHALL NOT BE LIABLE UNDER
THIS ARTICLE IX TO A COMPANY INDEMNIFIED PARTY TO THE EXTENT THAT SUCH DAMAGES
RESULTED OR AROSE FROM THE BREACH BY A COMPANY INDEMNIFIED PARTY OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF A COMPANY INDEMNIFIED PARTY
CONTAINED IN THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE WARRANT OR
THE NEGLIGENCE, RECKLESSNESS, WILLFUL MISCONDUCT OR BAD FAITH OF A COMPANY
INDEMNIFIED PARTY.  THE PARTIES INTEND THAT ANY DAMAGES SUBJECT TO
INDEMNIFICATION PURSUANT TO THIS ARTICLE IX WILL BE NET OF INSURANCE PROCEEDS
(WHICH THE COMPANY AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO RECOVER OR
TO CAUSE ANY COMPANY INDEMNIFIED PARTY TO RECOVER).  ACCORDINGLY, THE AMOUNT
WHICH THE INVESTOR IS REQUIRED TO PAY TO ANY COMPANY INDEMNIFIED PARTY HEREUNDER
(AN “INVESTOR INDEMNITY PAYMENT”) WILL BE REDUCED BY ANY INSURANCE PROCEEDS
THERETOFORE ACTUALLY RECOVERED BY OR ON BEHALF OF ANY COMPANY INDEMNIFIED PARTY
IN REDUCTION OF THE RELATED DAMAGES.  IN ADDITION, IF A COMPANY INDEMNIFIED
PARTY RECEIVES AN INVESTOR INDEMNITY PAYMENT REQUIRED BY THIS ARTICLE IX IN
RESPECT OF ANY DAMAGES AND SUBSEQUENTLY RECEIVES ANY SUCH INSURANCE PROCEEDS,
THEN THE COMPANY INDEMNIFIED PARTY WILL PAY, OR WILL CAUSE SUCH OTHER COMPANY
INDEMNIFIED PARTY TO PAY, TO THE INVESTOR AN AMOUNT EQUAL TO THE INVESTOR
INDEMNITY PAYMENT RECEIVED LESS THE AMOUNT OF THE INVESTOR INDEMNITY PAYMENT
THAT WOULD HAVE BEEN DUE IF THE INSURANCE PROCEEDS HAD BEEN RECEIVED, REALIZED
OR RECOVERED BEFORE THE INVESTOR INDEMNITY PAYMENT WAS MADE.


 


SECTION 9.2         NOTIFICATION OF CLAIMS FOR INDEMNIFICATION.  EACH PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE IX (AN “INDEMNIFIED PARTY”)
SHALL, PROMPTLY AFTER THE RECEIPT OF NOTICE OF THE COMMENCEMENT OF ANY CLAIM
AGAINST SUCH INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT FROM
THE PARTY OBLIGATED TO INDEMNIFY SUCH INDEMNIFIED PARTY UNDER THIS ARTICLE IX
(THE “INDEMNIFYING PARTY”), NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF.  ANY SUCH NOTICE SHALL DESCRIBE THE CLAIM IN REASONABLE
DETAIL.  THE FAILURE OF ANY INDEMNIFIED PARTY TO SO NOTIFY THE INDEMNIFYING
PARTY OF ANY SUCH ACTION SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY
LIABILITY WHICH IT MAY HAVE TO SUCH INDEMNIFIED PARTY (A) OTHER THAN PURSUANT TO
THIS ARTICLE IX OR (B) UNDER THIS ARTICLE IX UNLESS, AND ONLY TO THE EXTENT
THAT, SUCH FAILURE RESULTS IN THE INDEMNIFYING PARTY’S FORFEITURE OF SUBSTANTIVE
RIGHTS OR DEFENSES OR THE INDEMNIFYING PARTY IS PREJUDICED BY SUCH DELAY.  THE
PROCEDURES LISTED BELOW SHALL GOVERN THE PROCEDURES FOR THE HANDLING OF
INDEMNIFICATION CLAIMS.


 


25

--------------------------------------------------------------------------------



 


(A)        ANY CLAIM FOR INDEMNIFICATION FOR DAMAGES THAT DO NOT RESULT FROM A
THIRD PARTY CLAIM AS DEFINED IN THE FOLLOWING PARAGRAPH, SHALL BE ASSERTED BY
WRITTEN NOTICE GIVEN BY THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY.  SUCH
INDEMNIFYING PARTY SHALL HAVE A PERIOD OF THIRTY (30) DAYS AFTER THE RECEIPT OF
SUCH NOTICE WITHIN WHICH TO RESPOND THERETO.  IF SUCH INDEMNIFYING PARTY DOES
NOT RESPOND WITHIN SUCH THIRTY (30) DAY PERIOD, SUCH INDEMNIFYING PARTY SHALL BE
DEEMED TO HAVE REFUSED TO ACCEPT RESPONSIBILITY TO MAKE PAYMENT AS SET FORTH IN
SECTION 9.1.  IF SUCH INDEMNIFYING PARTY DOES NOT RESPOND WITHIN SUCH THIRTY
(30) DAY PERIOD OR REJECTS SUCH CLAIM IN WHOLE OR IN PART, THE INDEMNIFIED PARTY
SHALL BE FREE TO PURSUE SUCH REMEDIES AS SPECIFIED IN THIS AGREEMENT.


 


(B)        IF AN INDEMNIFIED PARTY SHALL RECEIVE NOTICE OR OTHERWISE LEARN OF
THE ASSERTION BY A PERSON OR ENTITY NOT A PARTY TO THIS AGREEMENT OF ANY
THREATENED LEGAL ACTION OR CLAIM (COLLECTIVELY A “THIRD PARTY CLAIM”), WITH
RESPECT TO WHICH AN INDEMNIFYING PARTY MAY BE OBLIGATED TO PROVIDE
INDEMNIFICATION, THE INDEMNIFIED PARTY SHALL GIVE SUCH INDEMNIFYING PARTY
WRITTEN NOTICE THEREOF WITHIN TWENTY (20) DAYS AFTER BECOMING AWARE OF SUCH
THIRD PARTY CLAIM.


 


(C)        AN INDEMNIFYING PARTY MAY ELECT TO DEFEND (AND, UNLESS THE
INDEMNIFYING PARTY HAS SPECIFIED ANY RESERVATIONS OR EXCEPTIONS, TO SEEK TO
SETTLE OR COMPROMISE) AT SUCH INDEMNIFYING PARTY’S OWN EXPENSE AND BY SUCH
INDEMNIFYING PARTY’S OWN COUNSEL, ANY THIRD PARTY CLAIM.  WITHIN THIRTY (30)
DAYS AFTER THE RECEIPT OF NOTICE FROM AN INDEMNIFIED PARTY (OR SOONER IF THE
NATURE OF SUCH THIRD PARTY CLAIM SO REQUIRES), THE INDEMNIFYING PARTY SHALL
NOTIFY THE INDEMNIFIED PARTY WHETHER THE INDEMNIFYING PARTY WILL ASSUME
RESPONSIBILITY FOR DEFENDING SUCH THIRD PARTY CLAIM, WHICH ELECTION SHALL
SPECIFY ANY RESERVATIONS OR EXCEPTIONS.  IF SUCH INDEMNIFYING PARTY DOES NOT
RESPOND WITHIN SUCH THIRTY (30) DAY PERIOD OR REJECTS SUCH CLAIM IN WHOLE OR IN
PART, THE INDEMNIFIED PARTY SHALL BE FREE TO PURSUE SUCH REMEDIES AS SPECIFIED
IN THIS AGREEMENT.  IN CASE ANY SUCH THIRD PARTY CLAIM SHALL BE BROUGHT AGAINST
ANY INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO ASSUME THE
DEFENSE THEREOF AT ITS OWN EXPENSE, WITH COUNSEL SATISFACTORY TO SUCH
INDEMNIFIED PARTY IN ITS REASONABLE JUDGMENT; PROVIDED, HOWEVER, THAT ANY
INDEMNIFIED PARTY MAY, AT ITS OWN EXPENSE, RETAIN SEPARATE COUNSEL TO
PARTICIPATE IN SUCH DEFENSE AT ITS OWN EXPENSE.  NOTWITHSTANDING THE FOREGOING,
IN ANY THIRD PARTY CLAIM IN WHICH BOTH THE INDEMNIFYING PARTY, ON THE ONE HAND,
AND AN INDEMNIFIED PARTY, ON THE OTHER HAND, ARE, OR ARE REASONABLY LIKELY TO
BECOME, A PARTY, SUCH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL AND TO CONTROL ITS OWN DEFENSE OF SUCH CLAIM IF, IN THE REASONABLE
OPINION OF COUNSEL TO SUCH INDEMNIFIED PARTY, EITHER (X) ONE OR MORE SIGNIFICANT
DEFENSES ARE AVAILABLE TO THE INDEMNIFIED PARTY THAT ARE NOT AVAILABLE TO THE
INDEMNIFYING PARTY OR (Y) A CONFLICT OR POTENTIAL CONFLICT EXISTS BETWEEN THE
INDEMNIFYING PARTY, ON THE ONE HAND, AND SUCH INDEMNIFIED PARTY, ON THE OTHER
HAND, THAT WOULD MAKE SUCH SEPARATE REPRESENTATION ADVISABLE; PROVIDED, HOWEVER,
THAT IN SUCH CIRCUMSTANCES THE INDEMNIFYING PARTY (I) SHALL NOT BE LIABLE FOR
THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL TO ALL INDEMNIFIED PARTIES AND
(II) SHALL REIMBURSE THE INDEMNIFIED PARTIES FOR SUCH REASONABLE FEES AND
EXPENSES OF SUCH COUNSEL INCURRED IN ANY SUCH THIRD PARTY CLAIM, AS SUCH
EXPENSES ARE INCURRED, PROVIDED THAT THE INDEMNIFIED PARTIES AGREE TO REPAY SUCH
AMOUNTS IF IT IS ULTIMATELY DETERMINED THAT THE INDEMNIFYING PARTY WAS NOT
OBLIGATED TO PROVIDE INDEMNIFICATION UNDER THIS ARTICLE IX.  THE INDEMNIFYING
PARTY AGREES THAT IT WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN
ANY PENDING OR THREATENED CLAIM RELATING TO THE MATTERS CONTEMPLATED HEREBY (IF
ANY


 


26

--------------------------------------------------------------------------------



 


INDEMNIFIED PARTY IS A PARTY THERETO OR HAS BEEN ACTUALLY THREATENED TO BE MADE
A PARTY THERETO) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OR
THAT MAY ARISE OUT OF SUCH CLAIM.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE
FOR ANY SETTLEMENT OF A CLAIM EFFECTED AGAINST AN INDEMNIFIED PARTY WITHOUT THE
INDEMNIFYING PARTY’S WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED. THE RIGHTS ACCORDED TO AN INDEMNIFIED PARTY
HEREUNDER SHALL BE IN ADDITION TO ANY RIGHTS THAT ANY INDEMNIFIED PARTY MAY HAVE
AT COMMON LAW, BY SEPARATE AGREEMENT OR OTHERWISE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, NOTHING IN THIS ARTICLE IX SHALL RESTRICT OR LIMIT ANY RIGHTS THAT
ANY INDEMNIFIED PARTY MAY HAVE TO SEEK EQUITABLE RELIEF.


 


ARTICLE X
MISCELLANEOUS


 


SECTION 10.1       FEES AND EXPENSES.


 


(A)        EACH OF THE COMPANY AND THE INVESTOR AGREES TO PAY ITS OWN EXPENSES
INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, EXCEPT THAT THE
COMPANY SHALL BE SOLELY RESPONSIBLE FOR (I) ALL REASONABLE ATTORNEYS FEES AND
EXPENSES INCURRED BY THE INVESTOR IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE WARRANT, AND REVIEW OF THE REGISTRATION STATEMENT, AND IN
CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THIS AGREEMENT,
(II) SUBJECT IN ALL CASES TO SECTION 10.1(B) HEREOF, ALL REASONABLE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE INVESTOR’S ENFORCEMENT OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS FEES AND
EXPENSES, (III) DUE DILIGENCE EXPENSES INCURRED BY THE INVESTOR DURING THE TERM
OF THIS AGREEMENT EQUAL TO $15,000 PER CALENDAR QUARTER, AND (IV) ALL STAMP OR
OTHER SIMILAR TAXES AND DUTIES, IF ANY, LEVIED IN CONNECTION WITH ISSUANCE OF
THE SHARES PURSUANT HERETO; PROVIDED, HOWEVER, THAT IN EACH OF THE ABOVE
INSTANCES THE INVESTOR SHALL PROVIDE CUSTOMARY SUPPORTING INVOICES OR SIMILAR
DOCUMENTATION IN REASONABLE DETAIL DESCRIBING SUCH EXPENSES (HOWEVER, THE
INVESTOR SHALL NOT BE OBLIGATED TO PROVIDE DETAILED TIME SHEETS); AND PROVIDED
FURTHER, THAT THE MAXIMUM AGGREGATE AMOUNT PAYABLE BY THE COMPANY PURSUANT TO
CLAUSES (I) AND (II) ABOVE SHALL BE $70,000 AND THE INVESTOR SHALL BEAR ALL FEES
AND EXPENSES DESCRIBED IN CLAUSES (I) AND (II) ABOVE IN EXCESS OF $70,000.


 


(B)        IF ANY ACTION AT LAW OR IN EQUITY IS NECESSARY TO ENFORCE OR
INTERPRET THE TERMS OF THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE
WARRANT, THE PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE FEES, COSTS AND
NECESSARY DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY
BE ENTITLED.


 


SECTION 10.2       REPORTING ENTITY FOR THE COMMON STOCK.  THE REPORTING ENTITY
RELIED UPON FOR THE DETERMINATION OF THE TRADING PRICE OR TRADING VOLUME OF THE
COMMON STOCK ON ANY GIVEN TRADING DAY FOR THE PURPOSES OF THIS AGREEMENT SHALL
BE BLOOMBERG, L.P. OR ANY SUCCESSOR THERETO, PROVIDED THAT THE CLOSING PRICE
SHALL BE REPORTED BY THE PRINCIPAL MARKET.  THE WRITTEN MUTUAL CONSENT OF THE
INVESTOR AND THE COMPANY SHALL BE REQUIRED TO EMPLOY ANY OTHER REPORTING ENTITY.


 


27

--------------------------------------------------------------------------------



 


SECTION 10.3       BROKERAGE.  EACH OF THE PARTIES HERETO REPRESENTS THAT IT HAS
HAD NO DEALINGS IN CONNECTION WITH THIS TRANSACTION WITH ANY FINDER OR BROKER
WHO WILL DEMAND PAYMENT OF ANY FEE OR COMMISSION FROM THE OTHER PARTY.  THE
COMPANY ON THE ONE HAND, AND THE INVESTOR, ON THE OTHER HAND, AGREE TO INDEMNIFY
THE OTHER AGAINST AND HOLD THE OTHER HARMLESS FROM ANY AND ALL LIABILITIES TO
ANY PERSONS CLAIMING BROKERAGE COMMISSIONS OR FINDER’S FEES ON ACCOUNT OF
SERVICES PURPORTED TO HAVE BEEN RENDERED ON BEHALF OF THE INDEMNIFYING PARTY IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


28

--------------------------------------------------------------------------------



 


SECTION 10.4       NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS,
APPROVALS, AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND, UNLESS OTHERWISE SPECIFIED HEREIN, SHALL BE (I) PERSONALLY SERVED,
(II) DEPOSITED IN THE MAIL, REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, (III) DELIVERED BY REPUTABLE AIR COURIER SERVICE WITH CHARGES
PREPAID, OR (IV) TRANSMITTED BY HAND DELIVERY, TELEGRAM, OR FACSIMILE, ADDRESSED
AS SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE SPECIFIED
MOST RECENTLY BY WRITTEN NOTICE GIVEN IN ACCORDANCE HEREWITH, IN EACH CASE WITH
A COPY TO THE E-MAIL ADDRESS SET FORTH BESIDE THE FACSIMILE NUMBER FOR THE
ADDRESSEE BELOW.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE
GIVEN HEREUNDER SHALL BE DEEMED EFFECTIVE (A) UPON HAND DELIVERY OR DELIVERY BY
FACSIMILE, WITH ACCURATE CONFIRMATION GENERATED BY THE TRANSMITTING FACSIMILE
MACHINE, AT THE ADDRESS OR NUMBER DESIGNATED BELOW (IF DELIVERED ON A TRADING
DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO BE RECEIVED), OR THE
FIRST TRADING DAY FOLLOWING SUCH DELIVERY (IF DELIVERED OTHER THAN ON A TRADING
DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO BE RECEIVED) OR (B) ON
THE SECOND TRADING DAY FOLLOWING THE DATE OF MAILING BY EXPRESS COURIER SERVICE,
FULLY PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON ACTUAL RECEIPT OF SUCH
MAILING, WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR SUCH COMMUNICATIONS
SHALL BE:

 

If to the Company:

 

BioSante Pharmaceuticals Inc.

111 Barclay Boulevard

Lincolnshire, Illinois 60069

Facsimile: 847-478-9263

Attention: Phillip B. Donenberg, Chief Financial Officer

Email: pdonenberg@biosantepharma.com

 

with a copy (which shall not constitute notice) to:

 

Oppenheimer Wolff & Donnelly LLP

Plaza VII, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402

Facsimile: 612-607-7100

Attention: Amy E. Culbert, Esq.

 

if to the Investor:

 

Kingsbridge Capital Limited

Attention: Mr. Antony Garner-Hillman

P.O. Box 1075

Elizabeth House

9 Castle Street

St. Helier

Jersey

JE42QP

Channel Islands

Telephone: 011-44-1534-636-041

Facsimile: 011-44-1534-636-042

Email: admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com

 

29

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Kingsbridge Corporate Services Limited

Kingsbridge House

New Abbey

Kilcullen, County Kildare

Republic of Ireland

Telephone: 011-353-45-481-811

Facsimile: 011-353-45-482-003

Email: adamgurney@kingsbridge.ie; emmagalway@kingsbridge.ie; and

pwhelan@kingsbridge.ie

 

and another copy (which shall not constitute notice) to:

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile: (212) 806-5400

Attention: Keith M. Andruschak, Esq. – kandruschak@stroock.com

 

Either party hereto may from time to time change its contact information for
notices under this Section by giving at least ten (10) days’ prior written
notice of such changed contact information to the other party hereto.

 


SECTION 10.5       ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHTS OF THE
INVESTOR OR THE COMPANY HEREUNDER MAY BE ASSIGNED BY EITHER PARTY TO ANY OTHER
PERSON.


 


SECTION 10.6       AMENDMENT; NO WAIVER.  NO PARTY SHALL BE LIABLE OR BOUND TO
ANY OTHER PARTY IN ANY MANNER BY ANY WARRANTIES, REPRESENTATIONS OR COVENANTS
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE WARRANT AND THE
REGISTRATION RIGHTS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER THIS AGREEMENT NOR ANY TERM HEREOF MAY BE AMENDED, WAIVED, DISCHARGED OR
TERMINATED OTHER THAN BY A WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES HERETO. 
THE FAILURE OF EITHER PARTY TO INSIST ON STRICT COMPLIANCE WITH THIS AGREEMENT,
OR TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT, SHALL NOT CONSTITUTE A
WAIVER OF ANY RIGHTS PROVIDED UNDER THIS AGREEMENT, NOR ESTOP THE PARTIES FROM
THEREAFTER DEMANDING FULL AND COMPLETE COMPLIANCE NOR PREVENT THE PARTIES FROM
EXERCISING SUCH A RIGHT OR REMEDY IN THE FUTURE.


 


SECTION 10.7       ENTIRE AGREEMENT.  THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE WARRANT SET FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS, NEGOTIATIONS AND UNDERSTANDINGS BETWEEN THE PARTIES,
BOTH ORAL AND WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


 


SECTION 10.8       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT BECOMES OR
IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION; PROVIDED THAT, IF THE SEVERANCE OF SUCH PROVISION MATERIALLY CHANGES
THE ECONOMIC BENEFITS OF THIS AGREEMENT TO EITHER PARTY AS SUCH

 

30

--------------------------------------------------------------------------------


 


BENEFITS ARE ANTICIPATED AS OF THE DATE HEREOF, THEN SUCH PARTY MAY TERMINATE
THIS AGREEMENT ON FIVE (5) TRADING DAYS PRIOR WRITTEN NOTICE TO THE OTHER
PARTY.  IN SUCH EVENT, THE REGISTRATION RIGHTS AGREEMENT WILL TERMINATE
SIMULTANEOUSLY WITH THE TERMINATION OF THIS AGREEMENT; PROVIDED THAT IN THE
EVENT THAT THIS AGREEMENT IS TERMINATED BY THE COMPANY IN ACCORDANCE WITH THIS
SECTION 10.8 AND THE WARRANT SHARES EITHER HAVE NOT BEEN REGISTERED FOR RESALE
BY THE INVESTOR IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT OR ARE
OTHERWISE NOT FREELY TRADABLE (IF AND WHEN ISSUED) IN ACCORDANCE WITH APPLICABLE
LAW, THEN THE REGISTRATION RIGHTS AGREEMENT IN RESPECT OF THE REGISTRATION OF
THE WARRANT SHARES SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 10.9       TITLE AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE USED FOR THE CONVENIENCE OF REFERENCE AND ARE NOT TO BE CONSIDERED
IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


 


SECTION 10.10     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH MAY BE EXECUTED BY LESS THAN ALL OF THE PARTIES AND
SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT WHICH SHALL BE ENFORCEABLE AGAINST
THE PARTIES ACTUALLY EXECUTING SUCH COUNTERPARTS AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 10.11     CHOICE OF LAW.  THIS AGREEMENT SHALL BE CONSTRUED UNDER THE
LAWS OF THE STATE OF NEW YORK.


 


SECTION 10.12     SPECIFIC ENFORCEMENT, CONSENT TO JURISDICTION.


 


(A)        THE COMPANY AND THE INVESTOR ACKNOWLEDGE AND AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED.  IT IS ACCORDINGLY AGREED THAT EITHER PARTY SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT BY THE OTHER PARTY AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF OR THEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH EITHER PARTY MAY BE ENTITLED BY LAW OR EQUITY.


 


(B)        EACH OF THE COMPANY AND THE INVESTOR (I) HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT AND OTHER COURTS OF THE
UNITED STATES SITTING IN THE STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
(II) HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM OR THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH OF
THE COMPANY AND THE INVESTOR CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
IN THIS SECTION 10.12 SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


 


SECTION 10.13     SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE INVESTOR CONTAINED IN ARTICLES IV AND V AND THE COVENANTS CONTAINED IN
ARTICLE V AND ARTICLE VI SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THE
CLOSING UNTIL THE TERMINATION OF THIS

 

31

--------------------------------------------------------------------------------



 


AGREEMENT, AND THE AGREEMENTS AND COVENANTS SET FORTH IN ARTICLE VIII AND
ARTICLE IX OF THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND
THE CLOSING HEREUNDER.


 


SECTION 10.14     PUBLICITY.  EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR
REGULATION, OR NASDAQ RULE OR JUDICIAL PROCESS, PRIOR TO THE CLOSING, NEITHER
THE COMPANY NOR THE INVESTOR SHALL ISSUE ANY PRESS RELEASE OR OTHERWISE MAKE ANY
PUBLIC STATEMENT OR ANNOUNCEMENT WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE EXISTENCE OF THIS AGREEMENT.  IN THE
EVENT THE COMPANY IS REQUIRED BY LAW, REGULATION, NASDAQ RULE OR JUDICIAL
PROCESS, BASED UPON REASONABLE ADVICE OF THE COMPANY’S COUNSEL, TO ISSUE A PRESS
RELEASE OR OTHERWISE MAKE A PUBLIC STATEMENT OR ANNOUNCEMENT WITH RESPECT TO
THIS AGREEMENT PRIOR TO THE CLOSING, THE COMPANY SHALL CONSULT WITH THE INVESTOR
ON THE FORM AND SUBSTANCE OF SUCH PRESS RELEASE, STATEMENT OR ANNOUNCEMENT. 
PROMPTLY AFTER THE CLOSING, EACH PARTY MAY ISSUE A PRESS RELEASE OR OTHERWISE
MAKE A PUBLIC STATEMENT OR ANNOUNCEMENT WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE EXISTENCE OF THIS AGREEMENT; PROVIDED
THAT, PRIOR TO ISSUING ANY SUCH PRESS RELEASE, MAKING ANY SUCH PUBLIC STATEMENT
OR ANNOUNCEMENT, THE PARTY WISHING TO MAKE SUCH RELEASE, STATEMENT OR
ANNOUNCEMENT CONSULTS AND COOPERATES IN GOOD FAITH WITH THE OTHER PARTY IN ORDER
TO FORMULATE SUCH PRESS RELEASE, PUBLIC STATEMENT OR ANNOUNCEMENT IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO BOTH PARTIES.


 


SECTION 10.15     FURTHER ASSURANCES.  FROM AND AFTER THE DATE OF THIS
AGREEMENT, UPON THE REQUEST OF THE INVESTOR OR THE COMPANY, EACH OF THE COMPANY
AND THE INVESTOR SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS, DOCUMENTS AND OTHER
WRITINGS AS MAY BE REASONABLY NECESSARY OR DESIRABLE TO CONFIRM AND CARRY OUT
AND TO EFFECTUATE FULLY THE INTENT AND PURPOSES OF THIS AGREEMENT.


 

[Remainder of this page intentionally left blank]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first written.

 

 

 

 

KINGSBRIDGE CAPITAL LIMITED

 

 

 

 

 

By:

/s/ Antony Gardner-Hilman

 

 

 

Antony Gardner-Hillman

 

 

 

Director

 

 

 

 

 

 

 

 

BIOSANTE PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Phillip B. Donenberg

 

 

 

Phillip B. Donenberg

 

 

 

Chief Financial Officer, Treasurer and Secretary

 

[Signature Page to Common Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Warrant

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Draw Down Notice

 

Kingsbridge Capital Limited

Attention: Mr. Tony Hillman

P.O. Box 1075

Elizabeth House

9 Castle Street

St. Helier

Jersey

JE42QP

Channel Islands

Facsimile: 011-44-1534-636-042

Email: admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com

 

Kingsbridge Corporate Services Limited

Kingsbridge House

New Abbey

Kilcullen, County Kildare

Republic of Ireland

Facsimile: 011-353-45-482-003

Email: adamgurney@kingsbridge.ie; and pwhelan@kingsbridge.ie

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile: (212) 806-5400

Attention: Keith M. Andruschak, Esq. – kandruschak@stroock.com

 

Reference is hereby made to that certain Common Stock Purchase Agreement dated
as of December     , 2008 (the “Agreement”) by and between BioSante
Pharmaceuticals Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Company”), and Kingsbridge Capital Limited, an entity
organized and existing under the laws of the British Virgin Islands (the
“Investor”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Agreement.

 

In accordance with and pursuant to Section 3.1 of the Agreement, the Company
hereby issues this Draw Down Notice to the Investor pursuant to the terms set
forth below.

 

Draw Down Amount: $                      ; and

 

First Trading Day of Draw Down Pricing Period:                     , 20[   ].

 

Enclosed with this Draw Down Notice is an executed copy of the Officer’s
Certificate described in Section 3.1 of the Agreement, the base form of which is
attached to such Agreement as Exhibit D.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Officer’s Certificate

 

I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of BioSante Pharmaceuticals Inc.
(the “Company”) issuable in connection with the Draw Down Notice, dated
                               (the “Notice”) attached hereto and delivered
pursuant to Article III of the Common Stock Purchase Agreement, dated
December     , 2008 (the “Agreement”), by and between the Company and the
Investor, as follows (capitalized terms used but undefined herein have the
meanings given to such terms in the Agreement):

 

I AM THE DULY ELECTED [OFFICER] OF THE COMPANY.

 

THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN ARTICLE IV OF THE
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS THOUGH MADE ON AND AS
OF THE DATE HEREOF (EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES THAT ARE MADE
AS OF A PARTICULAR DATE).

 

THE COMPANY HAS PERFORMED IN ALL MATERIAL RESPECTS ALL COVENANTS AND AGREEMENTS
TO BE PERFORMED BY THE COMPANY ON OR PRIOR TO THE DATE HEREOF RELATED TO THE
NOTICE AND HAS SATISFIED EACH OF THE CONDITIONS TO THE OBLIGATION OF THE
INVESTOR SET FORTH IN ARTICLE VII OF THE AGREEMENT.

 

ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND AGREEMENTS OF THE INVESTOR
CONTAINED IN SECTION 5.10 OF THE AGREEMENT, THE SHARES ISSUABLE IN RESPECT OF
THE NOTICE WILL BE DELIVERED WITHOUT RESTRICTIVE LEGEND VIA BOOK ENTRY THROUGH
THE DTC TO AN ACCOUNT DESIGNATED BY THE INVESTOR.

 

The undersigned has executed this Certificate this            day of, 20[   ].

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------